Exhibit 10. 20

 

Confidential Materials omitted and filed separately with the
Securities and Exchange Commission.  Asterisks denote omissions.

 

SETTLEMENT AGREEMENT AND RELEASE

 

THIS Settlement Agreement and Release (“Settlement Agreement”), dated as of
July 30, 2004, by and among (i) Education One Group, Inc. (“EOG”), (ii) Sallie
Mae, Inc., (iii) Secondary Market Services, LLC (“SMS”), (iv) SLM Education
Credit Finance Corporation (“ECFC”) (collectively, “Sallie Mae” or the “Sallie
Mae Parties”), (v) Bank One, National Association (“Bank One”), (vi) solely with
respect to the provisions of Section 5, the final sentence of Section 6.A, the
final sentence of Section 7.G, and Section 11 hereof, JPMorgan Chase & Co.
(“JPMorgan”), (vii) Banc One Education Finance Corp, (viii) solely with respect
to the provisions of Section 5 and Section 11, the Student Loan Marketing
Association, and (ix) solely with respect to the provisions of Section 5 and
Section 11, SLM Corporation.

 

WHEREAS, Bank One and EOG entered into that certain Marketing and Liquidity
Services Agreement effective as of December 31, 1999 (as amended, the “Marketing
Agreement”) and that certain Asset Purchase Agreement effective as of
December 31, 1999 (the “Asset Purchase Agreement”);

 

WHEREAS, JPMorgan and EOG are parties to that certain License Agreement
effective as of December 31, 1999 (the “License Agreement”) and that certain
Employee Lease Agreement effective as of December 31, 1999 (the “Employee Lease
Agreement”);

 

WHEREAS, the Marketing Agreement, the Asset Purchase Agreement, the License
Agreement, and the Employee Lease Agreement are sometimes referred to herein as
the “Material Agreements”;

 

WHEREAS, ECFC, Sallie Mae, Inc., and Bank One are parties to that certain
Amended and Restated ExportSS® Agreement dated as of January 1, 2000 (as
amended, the “ExportSS Agreement”);

 

WHEREAS, Bank One and J.P. Morgan Trust Company, N.A. (“Trustee”), acting as
trustee and agent for SMS, are parties to a Loan Purchase Agreement dated as of
October 1, 1999 (as amended, the “USA LPA”);

 

WHEREAS, Bank One and Trustee are parties to a Commitment for FFELP Loan Sale
Transactions dated as of October 1, 1999 (as amended, the “Commitment”);

 

WHEREAS, Bank One provided notice on July 1, 2004 to EOG of Bank One’s election
to terminate the Material Agreements pursuant to Section 3.4(I)(ii)(d) of the
Marketing Agreement;

 

WHEREAS, Bank One remitted the maximum termination fee provided by
Section 3.4(I)(ii)(d) of the Marketing Agreement, $14,000,000, to EOG by wire
transfer on July 9, 2004, with reservation of the right to recover such portion
thereof that exceeded the termination fee based upon the actual Number of
Applications for the Contract Year Immediately Prior to Termination;

 

1

--------------------------------------------------------------------------------


 

WHEREAS, EOG has placed the $14,000,000 payment into an escrow account;

 

WHEREAS, EOG has asserted that the termination is ineffective and that the
Marketing Agreement remains in full force and effect and Bank One maintains that
the termination is effective and that the Marketing Agreement is terminated;

 

WHEREAS, on July 1, 2004, EOG invoked the dispute resolution process specified
in Section 12.1 of the Marketing Agreement, and the Parties have attempted to
resolve their disputes;

 

WHEREAS, having engaged in the dispute resolution process, the Parties wish to
resolve all disputes concerning the termination of the Material Agreements, and
without any admission of liability by EOG or Bank One.

 

NOW THEREFORE, in consideration of the above premises, and the mutual promises
and covenants contained herein, the receipt and sufficiency of which is hereby
acknowledged by execution of this Settlement Agreement, the Parties agree as
follows:

 

1.                                      Definitions.

 

A.                                   “EOG Related Persons” means the Sallie Mae
Parties and their predecessors, successors, assigns, and their respective past
or present parent corporations, subsidiaries, affiliates, holding companies,
divisions, offices, unincorporated business units, partners, insurers, officers,
directors, shareholders, managers, employees, agents, servants, representatives,
officials, attorneys, associates, and trustees.

 

B.                                     “Bank One Related Persons” means Bank One
and its predecessors, successors, assigns, and their respective past or present
parent corporations, subsidiaries, affiliates, holding companies, divisions,
branches, offices, unincorporated business units, partners, insurers, officers,
directors, shareholders, managers, employees (including without limitation any
EOG Employee who accepted an offer of employment from Bank One subsequent to
July 1, 2004), agents, servants, representatives, officials, attorneys,
associates, and trustees.

 

C.                                     “EOG Employees” means individuals
employed by EOG as of July 1, 2004.

 

D.                                    “Settlement Agreement” means this
Settlement Agreement and Release.

 

E.                                      “Parties” means the signatories hereto.

 

F.                                      “Sallie Mae Parties” has the meaning set
forth in the preamble to this Settlement Agreement.

 

G.                                     “Academic Year” means a 12-month period
commencing July 1 of a calendar year and ending June 30 of the immediately
succeeding calendar year.

 

2

--------------------------------------------------------------------------------


 

H.                                    “Act” means the Higher Education Act of
1965, as amended.

 

Capitalized terms not otherwise defined herein shall have the meanings set forth
in the applicable agreements.

 

2.                                      Termination of Material Agreements.

 

A.                                   The Sallie Mae Parties hereby withdraw
their objection to and irrevocably consent to (i) Bank One’s termination of the
Material Agreements effective as of July 1, 2004 pursuant to
Section 3.4(I)(ii)(d) of the Marketing Agreement, and (ii) Bank One’s
soliciting, hiring and employing EOG Employees pursuant to Section 3.4(III) of
the Marketing Agreement.

 

B.                                     The Sallie Mae Parties hereby acknowledge
that Bank One remitted to EOG the maximum termination fee provided by
Section 3.4(I)(ii)(d) of the Marketing Agreement, $14,000,000.00, to EOG by wire
transfer on July 9, 2004, with reservation of the right to recover such portion
thereof that exceeded the termination fee based upon the actual Number of
Applications for the Contract Year Immediately Prior to Termination.

 

C.                                     Bank One hereby acknowledges that EOG is
entitled to the termination fee in the amount of $14,000,000.00 that was
remitted to EOG by Bank One on July 9, 2004 and placed by EOG in an escrow
account pending resolution of the disputes between the Parties.  The Sallie Mae
Parties and Bank One hereby acknowledge that the $14,000,000.00 termination fee
is the full termination fee to which EOG is entitled under the Marketing
Agreement, pursuant to and within the meaning of Section 3.4(I)(ii)(d) and
Section 3.5 of the Marketing Agreement.

 

D.                                    Pursuant to Section 9.11 of the Marketing
Agreement, Bank One will not be obligated to pay EOG the Marketing Fees,
Liquidity Fees or the Standby Commitment Fees with respect to any FFELP Loans
that were or will be initially disbursed after July 1, 2004, the termination
date of the Marketing Agreement.

 

3.                                      Cooperation in Transition of Employment.

 

The EOG Related Persons shall (i) immediately withdraw any and all offers or
counteroffers regarding employment extended to any EOG Employee since July 1,
2004, except for offers or counteroffers made to the following EOG employees:
[**] (the “Excluded Employees”); and (ii) hereafter refrain from making any
offers or counteroffers of employment to any EOG Employee, except for the
Excluded Employees, from the date of this Settlement Agreement and for a period
ending 44 days after the date each EOG Employee commences employment with Bank
One.  EOG hereby irrevocably and completely waives any right to receive, and
irrevocably and completely releases any EOG Employee from the requirement to
provide, any notice from any EOG Employee of intent to leave the employ of EOG,
and agrees that any EOG Employee who has accepted or who hereafter accepts an
offer of employment extended by Bank One may immediately resign from EOG and
commence work at Bank One on such date as such EOG Employee and Bank One shall
agree; provided, that the Parties hereby agree that the final date that any such
EOG

 

3

--------------------------------------------------------------------------------


 

Employees will be employed by EOG will be August 6, 2004.  The EOG Related
Persons shall cooperate with the transition of the EOG employees to Bank One in
accordance with Section 3.4(III) of the Marketing Agreement.  Bank One hereby
agrees to promptly inform Sallie Mae of any EOG Employee who, subsequent to the
date of this Agreement, rejects a Bank One offer of employment that is pending
as of the date hereof and such employee shall be deemed an Excluded Employee for
purposes of this Section 3; provided, however, that the EOG Related Persons have
complied with the provisions of this Section 3 herein with respect to such EOG
Employee.

 

4.                                      Asset Transfers.

 

A.                                   The Sallie Mae Parties shall use all
commercially reasonable efforts to promptly, but no more than fourteen (14) days
after the execution of this Settlement Agreement, transfer to Bank One or Banc
One Education Finance Corp. in accordance with Section 3.4(III) of the Marketing
Agreement, to the extent owned, leased, or licensed by the Sallie Mae Parties
(and subject to the restrictions on assignment contained within any such license
or lease agreement), all property listed on Schedule 2 hereto (the “Transferred
Property”).  Bank One agrees that within ten (10) days after receipt of all of
the Transferred Property, it shall pay to EOG $[**] for the property listed on
Schedule 2 hereto.  The Sallie Mae Parties further agree: (i) that for a period
of 44 days from the date of execution of this Settlement Agreement and upon
written request to the Sallie Mae Parties in accordance with the notice
provisions of Section 29 hereof, they will use all commercially reasonable
efforts to transfer to Bank One or Banc One Education Finance Corp., for
appropriate compensation, in accordance with Section 3.4(III) of the Marketing
Agreement, to the extent owned, leased, or licensed by the Sallie Mae Parties
(and subject to the restrictions on assignment contained within any such license
or lease agreement), any other intangible property, software (excluding software
that is also being used by the Sallie Mae Parties other than EOG), data, or
documents not identified on Schedule 2 hereto that includes Bank Data, Bank
Customer Data, or Bank Student Loan Customer Data, that had been utilized by the
EOG Employees; provided, that EOG’s Company Data or other Confidential
Information of the Sallie Mae Parties will be removed prior to transfer.  Any
such additional property so identified by Bank One in accordance with the
preceding sentence shall be deemed part of the Transferred Property and the
Parties agree to amend Schedule 2 to this Settlement Agreement accordingly.  The
Sallie Mae Parties further agree: (i) to deliver to Bank One or Banc One
Education Finance Corp. an assignment and bill of sale in the form of Schedule 8
hereto (and subject to the restrictions on assignment contained within any such
license or lease agreement), reflecting the sale, conveyance, assignment,
transfer and delivery of the Transferred Property and the assignment of
contracts related to such Transferred Property; and (ii) in return for payment
by Bank One or Banc One Education Finance Corp. of the following sums, to
perform the following services for the time periods enumerated:

 

(a)                                  to continue to operate and maintain from
the date hereof, substantially as it has prior to the date hereof, the websites
known as www.studentloannet.com and www.educationone.com, for a period not to
exceed sixty (60) days from the date on which the Transferred Property
identified in items number 4 and 5 on Schedule 2 hereto has been transferred to
Bank One or Banc One Education Finance Corp., in return for payment of $[**] per
month (or any part thereof) for each such website, with the first

 

4

--------------------------------------------------------------------------------


 

month’s payment being due within five (5) business days following execution of
this Settlement Agreement;

 

(b)                                 to continue to operate and maintain from the
date hereof, substantially as it has prior to the date hereof, the Voice
Response Unit (“VRU”) and toll-free 1-800 telephone numbers utilized in
connection with such VRU, that are used in the conduct of EOG’s Business, for a
period not to exceed sixty (60) days from August 6, 2004, in return for payment
of (i) $[**] per month (or any part thereof) for the VRU, with the first month’s
payment being due within five (5) business days following execution of this
Settlement Agreement, and (ii) the actual costs incurred by the Sallie Mae
Parties for continuing such toll-free 1-800 telephone numbers beyond August 6,
2004;

 

(c)                                  to continue to operate and maintain from
the date hereof, substantially as it has prior to the date hereof, the telephone
voice mail system used in the conduct of EOG’s Business, for a period not to
exceed sixty (60) days from August 6, 2004, in return for payment in the amount
of $[**] per month (or any part thereof) for each EOG Employee who accepts
employment with Bank One or Banc One Education Finance Corp., with the first
month’s payment being due within five (5) business days following execution of
this Settlement Agreement; and

 

(d)                                 to give each EOG Employee who accepts
employment with Bank One or Banc One Education Finance Corp. the ability to have
an automatic reply with a business-appropriate message sent to the sender of
each e-mail that is addressed to such EOG Employee, for a period not to exceed
sixty (60) days from August 6, 2004, for no charge, for each EOG Employee who
accepts employment with Bank One or Banc One Education Finance Corp.

 

B.                                     Sallie Mae, Inc. and its successors and
assigns agree that so long as Bank One is selling loans to any of the Sallie Mae
Parties pursuant to the ExportSS Agreement or the USA LPA, as modified by this
Settlement Agreement, they will continue in a commercially reasonable manner to
provide into Bank One’s EFIS system whatever information regarding the Bank One
loans that the Sallie Mae Parties were providing into the EFIS system prior to
July 1, 2004.

 

C.                                     The Sallie Mae Parties shall use all
commercially reasonable efforts to promptly, but no more than fourteen (14) days
after the execution of this Settlement Agreement, return to Bank One all Bank
Data, Bank Customer Data, and Bank Student Loan Customer Data pursuant to
Section 8.7 of the Marketing Agreement and all Bank One Confidential Information
as well as any materials containing such Confidential Information pursuant to
Section 9 of the Amended and Restated Confidentiality Agreement.  Bank One, in
turn, agrees to use all commercially reasonable efforts to promptly, but no more
than fourteen (14) days after execution of this Settlement Agreement, require
all EOG employees who become employees of Bank One to return to EOG all Company
Data. The Sallie Mae Parties further covenant and agree that all back-up copies
of all Bank Data, Bank Customer Data, and Bank Student Loan Customer Data will
be destroyed in accordance with Sallie Mae’s normal backup destruction
procedures, and that prior to such destruction, the Sallie Mae Parties will not
use the Bank Data, Bank Customer Data, and Bank Student Loan Customer Data for
any purpose whatsoever.

 

5

--------------------------------------------------------------------------------


 

D.                                    The Sallie Mae Parties shall use all
commercially reasonable efforts to promptly, but no more than fourteen (14) days
after the execution of this Settlement Agreement, deliver to Bank One (or
destroy) all Templates and Marketing Materials in their possession or control
upon which the Licensed Marks appear, pursuant to Section 9(d) of the License
Agreement; provided, that nothing in this Section 4 shall be interpreted as
requiring the Sallie Mae Parties to return or destroy their general marketing
material upon which Bank One may be listed, if such material was not produced
solely for use by EOG.

 

5.                                      Releases.

 

A.                                   The EOG Related Persons, and each of them,
hereby irrevocably and unconditionally release and discharge, to the fullest
extent permissible under applicable law, the Bank One Related Persons from, and
covenant not to assert against the Bank One Related Persons in any forum, any
and all claims, counterclaims, demands, actions, causes of action, debts,
liabilities, damages, costs, fees, expenses, rights, duties, obligations, liens,
petitions, suits, losses, controversies, executions, offsets and sums, of any
kind or nature, whether direct or indirect, liquidated or unliquidated,
contingent or actual, in law or equity, known or unknown, suspected or
unsuspected, in contract or tort, or of whatever type or nature, from the
beginning of time to the day and date of this Settlement Agreement, regarding,
arising out of, related to, resulting from or in connection with (i) Bank One’s
termination of the Material Agreements; (ii) the soliciting, hiring or
employment of any EOG Employee by the Bank One Related Persons; or (iii) any of
the Bank One Related Persons’ actions taken in connection with (i) and (ii)
above (collectively, the “EOG Released Claims”).

 

B.                                     The Bank One Related Persons hereby
irrevocably and unconditionally release and discharge, to the fullest extent
permissible under applicable law, the EOG Related Persons from, and covenant not
to assert against the EOG Related Persons in any forum, any claims,
counterclaims, demands, actions, causes of action, debts, liabilities, damages,
costs, fees, expenses, rights, duties, obligations, liens, petitions, suits,
losses, controversies, executions, offsets and sums, of any kind or nature,
whether direct or indirect, liquidated or unliquidated, contingent or actual, in
law or equity, known or unknown, suspected or unsuspected, in contract or tort,
or of whatever type or nature, from the beginning of time to the day and date of
this Settlement Agreement, regarding, arising out of, related to, resulting from
or in connection with any of the EOG Related Persons’ actions prior to the date
hereof (i) relating to Bank One’s exercise of termination rights of the Material
Agreements set forth in Section 3.4(I)(ii)(d) of the Marketing Agreement; (ii)
in opposition to Bank One’s exercise of solicitation and hiring rights set forth
in Section 3.4(III) of the Marketing Agreement; (iii) relating to the
solicitation for employment by EOG Related Persons of the EOG employees; and
(iv) any of the EOG Related Persons’ actions taken in connection with (i), (ii),
and (iii) above (collectively the “Bank One Released Claims”).

 

C.                                     With respect to the releases provided
herein, each of the Parties warrants and represents with respect to the EOG
Released Claims, the EOG USA LPA Released Claims (defined below) and the Bank
One Released Claims, as the case may be (collectively, the “Released Claims”),
that:

 

6

--------------------------------------------------------------------------------


 

1.                                       It has not heretofore assigned or
transferred to any person any of the Released Claims and agrees to indemnify,
defend, and hold harmless, the other and the other’s Related Persons, from any
Released Claims asserted by any person based upon any such actual or purported
assignment or transfer;

 

2.                                       No person has any lien, claim or
interest in any of the Released Claims;

 

3.                                       It will not assign, subrogate or
transfer to any person any of the Released Claims;

 

4.                                       It will not commence or prosecute, or
induce any other person to commence or prosecute, any of the Released Claims;

 

5.                                       It is fully authorized to enter into
and be bound by the terms of this Settlement Agreement, and that it is the legal
and equitable owner and holder of all Released Claims; and

 

6.                                       The person signing this Settlement
Agreement on its behalf has the authority to do so and to make the promises and
releases contained herein and to enter into the agreements set forth herein on
behalf of such Party.

 

D.                                    The releases herein shall in no way affect
the right of any party hereto to seek enforcement of the terms of this
Settlement Agreement.

 

6.                                      ExportSS Agreement.

 

The ExportSS Agreement is hereby amended as of July 1, 2004 as follows:

 

A.                                   The Commitment Period under the ExportSS®
Agreement, including without limitation the Amendment of January 1, 2002
relating to MBA LOAN Private Loans and LAWLOAN Private Loans (but subject to the
modifications set forth in Section 6 hereof), is hereby extended to August 31,
2008.  ECFC will have the right to designate the name of the purchaser of all
loans sold under the ExportSS Agreement, which shall be a subsidiary of SLM
Corporation or an affiliate of one of the Sallie Mae Parties.   Pursuant to
Section 22 of the ExportSS Agreement, Bank One intends to assign the ExportSS
Agreement to Banc One Education Finance Corp., and Banc One Education Finance
Corp. intends to assume such obligations.   If such assignment occurs, Bank One
shall also assign, and Banc One Education Finance Corp. shall assume, the loan
sale obligations of Bank One under the ExportSS Agreement, as modified by this
Settlement Agreement, with respect to loans made by Banc One Education Finance
Corp.  Upon the effective date of such assignment, the rights and obligations of
Bank One under the ExportSS Agreement shall only apply to Banc One Education
Finance Corp. and not to Bank One.  Nothing in this Section 6.A shall be deemed
a release of any obligations of Bank One under the ExportSS Agreement with
respect to any Education Loans made by Bank One (i) prior to the effective date
of such assignment or (ii) after the effective date

 

7

--------------------------------------------------------------------------------


 

of such assignment (unless, with respect to this clause (ii) only, Bank One
merges into JPMorgan Chase Bank, in which event this clause 6.A(ii) shall not
apply with respect to Education Loans made after the effective date of such
merger).  Bank One and JPMorgan further agree that through the period ending
August 31, 2008 they will not use the Bank One or Banc One names in connection
with making or marketing Education Loans other than through Bank One, Banc One
Education Finance Corp., or any other Bank One affiliate that was a Bank One
affiliate prior to July 1, 2004 (and if they do make or market Education Loans
through such Bank One affiliate, they will cause such Bank One affiliate to
assume the loan sale obligations of Bank One under the ExportSS Agreement, as
modified by this Settlement Agreement, with respect to loans made by such Bank
One affiliate).

 

B.                                     Notwithstanding anything in the ExportSS
Agreement to the contrary, Loans made by Bank One under the Act that are
serviced by Great Lakes Education Loan Services, Inc. or its predecessors,
affiliates, or successors (“GLELSI”) that are guaranteed for the 2004-2005
Academic Year will continue to be sold under the terms of the ExportSS
Agreement, as amended by this Section 6 herein.  Loans made by Bank One under
the Act that are serviced by GLELSI that are guaranteed for the 2005-2006 and
subsequent Academic Years during the Commitment Period under the ExportSS
Agreement that are (1) Serial Loans or (2) made to borrowers in connection with
attendance at the schools listed on Schedule 3 hereof will remain subject to
sale under the terms set forth in the ExportSS Agreement as amended by this
Section 6 hereof. For purposes of clarity, effective as of the date hereof, the
schools listed on Schedule 3 hereto shall not be deemed to be Custom Deal Loan
schools (but nothing in this Section 6.B shall be interpreted as preventing such
schools from becoming Custom Deal Loan schools in the future).  The obligations
set forth in Section 6.B(2) hereof shall not be applicable to any school listed
on Schedule 3 hereof if an EOG Related Person provides Custom Deal Loans (as
defined in Section 6 herein) to such school and Bank One is not on the preferred
lender list at such school originating such Custom Deal Loans at such school,
but this exclusion shall only apply with respect to loans made after the date
Bank One is removed from such preferred lender list.

 

C.                                   Except as otherwise provided in
Section 6.B, Section 7.E(2), and Section 7.E(3) below, the obligations under
Section 9 (Future Required Sales) of the ExportSS Agreement and Section 10 –
(Sales to Third Parties) of the ExportSS Agreement do not include: (1) any Loans
made by Bank One under the Act or (2) any non-FFELP loans made by Bank One that
are not a Private Loan as defined in the ExportSS Agreement, which, with respect
to (1) and/or (2) above, are processed by or through Sallie Mae’s OpenNet File
Management System or its successor file management system and that are not
otherwise also originated, processed and/or serviced by SLM Corporation, Sallie
Mae, or any of their subsidiaries or affiliates on their respective originations
and/or servicing platforms.

 

D.                                    Notwithstanding the definition of Purchase
Price under the ExportSS Agreement, the Purchase Price under the ExportSS
Agreement for the Commitment Period, as amended by this Settlement Agreement,
and for all Loans and Serial Loans required to be sold after the termination or
expiration of the Commitment Period, is as follows:

 

(1)          for Eligible FFELP Loans (except for Custom Deal Loans described
below), (a) 100.00% of the aggregate Principal Balance of such Eligible FFELP

 

8

--------------------------------------------------------------------------------


 

Loans; plus (b) 100.00% of the accrued interest that is payable by the
Borrowers; plus (c) solely for Loans that are sold within the time frames set
forth in Section 9 (Future Required Sales), a premium equal to [**]% of the
aggregate Principal Balance of such Loans; and

 

(2)          for Custom Deal Loans that are FFELP Loans (other than Custom Deal
Loans made in connection with attendance at the schools listed in Schedule 1
hereto), (a) 100.00% of the aggregate Principal Balance of such Loans; plus (b)
100.00% of the accrued interest that is payable by the Borrowers; plus (c)
solely for Loans that are sold within the time frames set forth in Section 9
(Future Required Sales), a premium equal to [**]% of the aggregate Principal
Balance of such Loans; and

 

(3)          for Custom Deal Loans that are FFELP Loans made in connection with
attendance at schools listed in Schedule 1 hereto, (a) 100.00% of the aggregate
Principal Balance of such Loans; plus (b) 100.00% of the accrued interest that
is payable by the Borrowers; plus (c) solely for Loans that are sold within the
time frames set forth in Section 9 (Future Required Sales), a premium equal to
[**]% of the aggregate Principal Balance of such Loans.  This revised pricing
will apply with respect to all such Loans made to Borrowers at the schools
listed in Schedule 1 hereto, and to Loans made to Borrowers at other Indiana
University campuses, if such Borrowers receive substantially identical benefits
as described in the letter dated January 28, 2004, to Jennifer Foutty of Indiana
University, a copy of which is attached hereto as Schedule 7 (the “Indiana
Custom Deal”), including Serial Loans originated after the expiration of such
Indiana Custom Deal if such Serial Loans are provided substantially identical
benefits as the benefits that were provided in the Indiana Custom Deal.  Sallie
Mae, Inc. agrees to provide prompt written notice to Bank One detailing any
change(s) to the benefits provided in the Indiana Custom Deal; and

 

(4)          for FFELP Loans that have passed the required sales dates set forth
in Section 9 (Future Required Sales), and the reason for such fact is not due to
the fault of an EOG Related Person, the applicable EOG Related Person may, if it
so chooses, purchase any such Loans that are not more than 60 days delinquent in
the payment of principal and interest as of the date of sale under the terms of
the ExportSS Agreement, at the applicable Purchase Price set forth in the
ExportSS Agreement, as amended in Section 6 hereof; and

 

(5)          for FFELP Loans being purchased that were made to finance
attendance at an educational institution for which the Institutional Default
Rate equals or exceeds 25%, (a) 100.00% of the aggregate Principal Balance of
such Loans; plus (b) 100.00% of the accrued interest that is payable by the
Borrowers, minus a servicing charge of $8.00 for each Account containing such a
Loan.

 

9

--------------------------------------------------------------------------------


 

E.                                      Custom Deal Loans will include Loans
made under the Act that are (i) MBALoans, LAWLOANS, and MEDLOANS, (ii)  loans
made in connection with attendance at the schools listed in Schedule 1 hereto
(subject to the last two sentences of Section 6.D(3) above), and (iii) loans
made in connection with attendance at such other schools with respect to which
Sallie Mae has agreed to provide custom loan terms, which shall mean changes to
its standard Signature Education Loan, MBALoan private loan, LAWLOANS private
loan, or MEDLOANS private loan interest rates, terms, or credit criteria,
changes to standard FFELP borrower benefits, and/or Opportunity Loans, and such
custom loan terms (as described in Section 6.E(iii) immediately above) are set
forth in a letter of understanding executed by an EOG Related Person and such
applicable schools (“Custom Deal”), provided that Bank One and such EOG Related
Person have agreed to Bank One’s participation in the Custom Deal at such school
(collectively, “Custom Deal Loans”), it being understood that neither party is
under any obligation to agree to such participation in a Custom Deal at any such
school.

 

F.                                      Bank One agrees that, notwithstanding
any other provision of this Settlement Agreement, it shall, during the term of
the ExportSS Agreement, only offer to make Signature Loans, MBA LOAN Private
Loans, LAWLOAN Private Loans and/or Opportunity Loans at a particular school
during a given Academic Year if it also agrees to sell all non-Serial FFELP
loans it makes at such particular school during the same Academic Year to ECFC
or its designee on the sales timing set forth in Section 9 (Future Required
Sales) of the ExportSS Agreement and for the Purchase Price as defined in
Section 6.D hereof.  The sale of Serial FFELP Loans that Bank One makes at such
particular school will be governed by the ExportSS Agreement, as amended by this
Settlement Agreement.  Additionally, the Parties agree that all FFELP Loans that
are MBALoans or LAWLOANS will be originated, serviced, and purchased on the
terms set forth in the ExportSS Agreement, as amended by this Settlement
Agreement (with the pricing as set forth in Section 6.D above).

 

G.                                     The Definition of Growth FFELP Volume in,
and Attachment J to, the ExportSS Agreement are hereby deleted in their
entirety.

 

H.                                    During the Commitment Period of the
ExportSS Agreement and with respect to all Serial Loans required to be sold
under the ExportSS Agreement after the expiration or termination of the ExportSS
Agreement, as amended by this Settlement Agreement, Bank One shall remain a
Lender under the MEDLOANS loan program offered by EOG Related Persons and the
Association of American Medical Colleges pursuant to the Agreement between the
applicable EOG Related Persons and the Association of American Medical Colleges;
provided, that, if an EOG Related Person offers a MEDLOANS loan program to a
particular school that meets the definition of Custom Deal Loans under
Section 6.E(iii) above, Bank One and the applicable EOG Related Persons must
both agree to Bank One’s participation in the Custom Deal at such school, it
being understood that neither party is under any obligation to agree to such
participation in a Custom Deal at such school.

 

I.                                         Section 21 of the ExportSS Agreement
is hereby amended by adding the following provision: “Bank One will give Sallie
Mae 60 days’ written notice if Sallie Mae breaches any of its obligations in
this Agreement.  If Sallie Mae does not cure the breach by the end of the 60
days, Bank One may terminate the Agreement in whole or part.”

 

10

--------------------------------------------------------------------------------


 

J.                                        The limitation on indirect,
consequential or exemplary damages provided for in Section 7 of the ExportSS
Agreement shall also be applicable to Bank One.

 

K.                                    The fees set forth in Attachment A and
Attachment A-1 of the ExportSS Agreement applicable as of the date hereof shall
not be increased during the Commitment Period, or for all Loans and Serial Loans
required to be sold after the termination or expiration of the ExportSS
Agreement.

 

7.                                      USA LPA and Commitment.

 

The USA LPA and Commitment are hereby amended as of July 1, 2004 as follows:

 

A.                                   Notwithstanding the termination of the
Marketing Agreement, the purchase price for Loans payable under the USA LPA
remains unchanged, unless and until Bank One exercises its rights to terminate
the USA LPA, and then the price will be as set forth in Section 7.E(2) below. 
In accordance with Section II.H of the USA LPA, if Bank One exercises its right
to terminate the USA LPA and remits to Sallie Mae the termination fee set forth
in the USA LPA (discussed below), beginning on the date of termination of the
USA LPA, the premium to be paid with respect to Loans and Serial Loans sold to
Sallie Mae under the USA LPA shall be 1.00%, which percentage shall be deemed
the weighted average of the premiums applicable to Loans purchased during the
Term.

 

B.                                     Bank One will be entitled to all Net
Earnings and Bank One will be responsible for payment of the 50 basis point
Department of Education lender fee with respect to all Loans first disbursed on
or after July 1, 2004.  Bank One and Sallie Mae agree to work together to
perform the necessary accounting and payment reconciliations to effectuate the
intent of this provision. SMS will have the right to designate the name of the
purchaser of all loans sold under the USA LPA.

 

C.                                     The Minimum Premium obligations under
Section III.D of the USA LPA are hereby deleted.

 

D.                                    Bank One shall have the right to terminate
the USA LPA under Section IX.G(b) by providing written notice of its election to
terminate the USA LPA on or prior to October 1, 2004 and remitting within 10
days after providing such notice a termination fee calculated pursuant to
Section IX.G(b) of the USA LPA.  Sallie Mae hereby represents and agrees that
the termination fee under Section IX.G(b) is $9,000,000.00.  For purposes of
clarification, upon termination of the USA LPA, the provision of Section IX.G(b)
of the USA LPA following the words “provided, however” shall have no further
force or effect.

 

E.                                      If Bank One provides notice of its
election to terminate the USA LPA on or prior to October 1, 2004 and remits
within 10 days after providing such notice the termination fee, then the USA LPA
shall be terminated effective on the date of payment of the termination fee, and
then:

 

11

--------------------------------------------------------------------------------


 

(1)  The EOG Related Persons’ sole and exclusive remedy with respect to such
termination of the USA LPA shall be the receipt of such termination fee.  The
EOG Related Persons, and each of them, may not oppose, challenge, contest or
seek any form of recourse or relief against the Bank One Related Persons, and
the EOG Related Persons, and each of them, hereby irrevocably and
unconditionally release and discharge, to the fullest extent permissible under
applicable law, the Bank One Related Persons from, and covenant not to assert
against the Bank One Related Persons in any forum, any and all claims,
counterclaims, demands, actions, causes of action, debts, liabilities, damages,
costs, fees, expenses, rights, duties, obligations, liens, petitions, suits,
losses, controversies, executions, offsets and sums, of any kind or nature,
whether direct or indirect, liquidated or unliquidated, contingent or actual, in
law or equity, known or unknown, suspected or unsuspected, in contract or tort,
or of whatever type or nature, regarding, arising out of, related to, resulting
from or in connection with (i) Bank One’s termination of the USA LPA, or (ii)
any of the Bank One Related Persons’ actions taken in connection therewith
(collectively the “ EOG USA LPA Released Claims”).

 

(2)  All Loans that are guaranteed for the 2004-2005 Academic Year that Bank One
would otherwise, in the absence of such termination, be required to sell to SMS
under the USA LPA, will instead be sold to ECFC or its affiliate (or other
designee) pursuant to the provisions of the USA LPA, as modified by this
Settlement Agreement, but at the sales timing set forth in the ExportSS
Agreement and for the weighted average premium set forth in Section 7.A. above.

 

(3)  Serial Loans that are required to be sold under the post termination
provisions of the USA LPA will continue to be sold to ECFC (or its designee) at
the weighted average premium set forth in Section 7.A above and at the sales
timing set forth in the ExportSS Agreement.

 

F.                                      The origination and servicing fees
charged by Sallie Mae, Inc. or its successors or assigns under the USA Group
Master Agreement for Loans under the Federal Family Education Loan Program,
dated October 1, 1999, as of the date hereof shall not be increased prior to the
termination of the USA LPA, or for all Loans and Serial Loans required to be
sold after the termination or expiration of the USA LPA.

 

G.                                     Bank One intends to assign the USA LPA to
Banc One Education Finance Corp., and Banc One Education Finance Corp. intends
to assume such obligations.   If such assignment occurs, Bank One shall also
assign, and Banc One Education Finance Corp. shall assume, the loan sale
obligations of Bank One under the USA LPA, as modified by this Settlement
Agreement, with respect to loans made by Banc One Education Finance Corp.  Upon
the effective date of such assignment, the rights and obligations of Bank One
under the USA LPA shall only apply to Banc One Education Finance Corp. and not
to Bank One.  Nothing in this Section 7.G shall be deemed a release of any
obligations of Bank One under the USA LPA with respect to any Education Loans
made by Bank One (i) prior to the effective date of such assignment or (ii)
after the effective date of such assignment (unless, with respect to this clause
(ii) only, Bank One merges into JPMorgan Chase Bank, in which event this clause
7.G(ii) shall not apply with respect to Education Loans made after the effective
date of such merger).  Bank

 

12

--------------------------------------------------------------------------------


 

One and JPMorgan further agree that through the period ending August 31, 2008
they will not use the Bank One or Banc One names in connection with making or
marketing Education Loans other than through Bank One, Banc One Education
Finance Corp., or any other Bank One affiliate that was a Bank One affiliate
prior to July 1, 2004 (and if they do make or market Education Loans through
such Bank One affiliate, they will cause such Bank One affiliate to assume the
loan sale obligations of Bank One under the USA LPA, as modified by this
Settlement Agreement, with respect to loans made by such Bank One affiliate).

 

8.                                      Education One Loans.

 

A.                                   With respect to Education One Loans, as
defined in the Marketing Agreement, that are first disbursed on or prior to
December 31, 2004, Bank One will continue to remit to EOG its share of the
Compensation in accordance with the terms of Section 9.4 of the Marketing
Agreement, notwithstanding the termination of the Marketing Agreement.  Bank One
agrees not to change the sales timing or terms of sale with respect to such
Education One Loans without EOG’s prior written consent.  Bank One’s actual and
direct costs (including expenses, such as marketing costs and origination costs)
incurred and associated with the marketing of the Education One Loans that are
first disbursed on or prior to December 31, 2004 (“Reimbursable Expenses”) will
be reimbursed to Bank One within 30 days of Sallie Mae’s receipt of an invoice
detailing the Reimbursable Expenses.  Bank One shall have the right to offset
against the Compensation owed to EOG set forth in this Section 8.A. above any
Reimbursable Expenses owed to Bank One.

 

B.                                     Bank One will use all commercially
reasonable efforts to continue to market Education One Loans in substantially
the same manner as was set forth in EOG’s marketing plan for the 2004-2005
Academic Year (as annexed in Schedule 5 hereto), but solely as it relates to the
sourcing of loans with a first disbursement on or prior to December 31, 2004. 
Through December 31, 2004, Bank One will, subject to the terms thereof, maintain
in full force and effect all agreements between Bank One and any other parties
relating to the marketing of Education One Loans, for the purpose of enhancing
the aggregate principal balance of Education One Loans that are first disbursed
prior to December 31, 2004.  Through December 31, 2004, Bank One will provide
monthly disbursement reports to Sallie Mae in a form and format identical to the
reports provided by EOG to the applicable EOG Related Person prior to July 1,
2004 (as annexed in Schedule 6 hereto). Effective as of July 1, 2004, but solely
to the extent identified on Schedule 4 hereto (to which true and correct copies
of the respective agreements relating to the Education One Marketing
Obligations, as defined below, are annexed), EOG will, to the extent permitted
under such agreements, assign to Bank One, and Bank One will assume the
obligations of EOG under, all marketing agreements executed by EOG relating to
the Education One Loans (“Education One Marketing Obligations”), including
without limitation all agreements relating to direct mail campaigns. 
Notwithstanding the foregoing, Bank One shall not assume, and shall have no
liability for, any and all obligations and liabilities arising under or related
to the Education One Marketing Obligations that arise or have arisen before, on
or after the date hereof relating to acts or omissions occurring or services
performed prior to July 1, 2004.  Nothing herein or in any such assignment
agreements shall preclude the EOG Related Persons from entering into marketing
relationships with the counterparties to any EOG marketing agreements.

 

13

--------------------------------------------------------------------------------


 

C.                                     With respect to Education One Loans that
are first disbursed on or after January 1, 2005, any and all of Sallie Mae’s
rights under the Marketing Agreement, including without limitation any and all
rights under the Second Amendment to Marketing and Liquidity Services Agreement,
dated April 30, 2001, shall be of no force and effect.

 

9.                                      EOG Employees’ Travel and Entertainment
Expenditures. 

 

Within thirty (30) days following receipt of an invoice from EOG and acceptable
supporting documentation, Bank One will reimburse EOG for reasonable out of
pocket travel and entertainment expenses of EOG Employees, except for the
Excluded Employees, incurred on or after July 1, 2004 through August 6, 2004,
that exceed an aggregate amount of $[**].  In no event shall such reimbursement
obligation exceed $[**].

 

10.                               Confidentiality.

 

Each Party agrees and covenants that it will take all reasonable steps to
ensure, preserve, and protect the confidentiality of (i) the pricing set forth
in this Settlement Agreement, and (ii) the list of Great Lakes schools
referenced on Schedule 3 to this Settlement Agreement, which the Parties agree
are confidential and shall not be disclosed or revealed by them, except as
specified below:

 

A.                                   By Bank One to Bank One Related Persons,
their accountants, attorneys, auditors, tax return preparers, and/or regulators,
or as otherwise required in connection with disclosure obligations under the
securities laws; and to EOG or EOG Related Persons;

 

B.                                     By EOG to EOG Related Persons, and its or
their tax return preparers, accountants, auditors, attorneys, and/or regulators,
or as otherwise required in connection with disclosure obligations under the
securities laws; and to Bank One or Bank One Related Persons;

 

C.                                     To any third parties as may be mutually
agreed in writing by the Parties; and

 

D.                                      To the extent required by law, subpoena
or other judicial process, provided that prior to complying therewith the Party
receiving such subpoena or process advises (to the extent legally permissible)
the other Party and the court or issuer thereof of this confidentiality
provision and makes reasonable, diligent effort to protect the contents of this
Settlement Agreement from disclosure.

 

14

--------------------------------------------------------------------------------


 

11.                               Chase Agreements. 

 

The Parties acknowledge and agree that this Settlement Agreement is in no way
intended to negate, modify or alter in any way the provisions of, or the rights
and obligations of the parties under: (1) Section 8(b) of the Omnibus Agreement
effective September 9, 1996, among The Chase Manhattan Corporation, The Chase
Manhattan Bank, Student Loan Marketing Association, Education First Finance LLC
and Education First Marketing LLC (or their respective successors) (the “Omnibus
Agreement”); (2) Section 13.2 of the Limited Liability Company Agreement of
Chase Education First LLC (previously known as Education First Marketing LLC)
effective September 9, 1996, between TCB Education First Corporation and Student
Loan Marketing Association (or their respective successors) (the “Marketing LLC
Agreement”); or (3) Section 13.2 of the Limited Liability Company Agreement of
Education First Finance LLC effective September 9, 1996, between TCB Education
First Corporation and Student Loan Marketing Association (or their respective
successors) (the “Finance LLC Agreement”) ( collectively such agreements
referred to herein below as the “Chase Agreements”).  The EOG Related Persons
further acknowledge and agree that (i) the acquisition of Bank One Corporation
by JP Morgan Chase & Co. and the conduct of the sales and marketing and other
education lending business activities of Bank One, Banc One Education Finance
Corp. or any other Bank One affiliate that was a Bank One affiliate prior to
July 1, 2004, are subject to and fall within the scope of the “provided however”
clause contained in each of Section 13.2(a) of the Marketing LLC Agreement,
Section 13.2(a) of the Finance LLC Agreement, and Section 8(b) of the Omnibus
Agreement; and (ii) Bank One, Banc One Education Finance Corp. or any other Bank
One affiliate that was a Bank One affiliate prior to July 1, 2004, performing
sales and marketing and other education lending business activities, constitute
a “Person” as to which the “Applicable Restrictions”, as such terms are defined
within the “provided however” clause contained within each of the aforementioned
Sections of the Chase Agreements, do not apply, so long as all such Persons
comply with the restrictions set forth in subsections (x), (y) and (z) in the
“provided however” clause contained in each of Section 13.2(a) of the Marketing
LLC Agreement, Section 13.2(a) of the Finance LLC Agreement, and Section 8(b) of
the Omnibus Agreement.

 

12.                               Counterparts.

 

This Settlement Agreement may be executed in one or more counterparts, but in
such event, each counterpart shall constitute an original and all of such
counterparts shall together constitute one instrument.  Accordingly, this
Settlement Agreement shall become binding, notwithstanding the execution of
separate originals, one by each of the Parties hereto.  Signatures hereto
exchanged by facsimile shall be binding for all purposes.

 

13.                               Entire Agreement.

 

This Settlement Agreement, together with the schedules attached hereto and
incorporated herein by this reference, constitute the entire agreement between
the Parties relating to the subject matter hereof and supercedes all prior
agreements or understandings, written and oral, related to the settlement of the
matters addressed herein.  Except for statements expressly set forth in this
Settlement Agreement, no Party has made any statement or representation to any

 

15

--------------------------------------------------------------------------------


 

other Party regarding a fact relied upon by the other Party in entering into
this Settlement Agreement, and no Party has relied upon any statement,
representation, or promise of any other Party, or of any representative or
attorney for any other Party, in executing this Settlement Agreement or in
making the settlement provided for in this Settlement Agreement.  None of the
Parties shall be bound by any agreements, undertakings, warranties,
understandings, or representations with respect to the subject matter of this
Settlement Agreement other than as expressly provided herein or as modified in
writing, signed in advance by the Party to be bound thereby.

 

14.                               Governing Law.

 

This Settlement Agreement shall be subject to, governed by, and construed and
enforced pursuant to the laws of the State of Indiana, without regard to its
principles of conflict of laws.

 

15.                               Severability.

 

The Parties agree that if any court or tribunal of competent jurisdiction
determines that any provision of this Settlement Agreement is illegal, invalid
or unenforceable, such illegal, invalid or unenforceable provision shall be
severed from this Settlement Agreement and the remainder of this Settlement
Agreement shall not be affected thereby and shall remain in full force and
effect.

 

16.                               Binding Effect.

 

This Settlement Agreement shall be binding upon and inure to the benefit of the
Parties and their successors, assigns and transferees.

 

17.                               Costs and Expenses.

 

The Parties shall bear their own costs and attorneys’ fees incurred in
connection with the preparation, execution and effectuation of this Settlement
Agreement, including, without limitation, the cost of preparing and executing
this Settlement Agreement.

 

18.                               Enforcement.

 

If any action at law or in equity is brought to enforce or interpret the
provisions of this Settlement Agreement, then the prevailing Party shall be
entitled to recover reasonable attorneys’ fees from the other Party, which fees
may be set by the Court in the trial of such action or may be enforced in a
separate action brought for such purpose, and which fees shall be in addition to
any other relief which may be awarded.

 

16

--------------------------------------------------------------------------------


 

19.                               Interpretation.

 

The Parties agree that each and every provision of this Settlement Agreement
shall be deemed to have been simultaneously drafted by all Parties, and no laws
or rules relating to the interpretation of contracts against the drafter of any
particular clause should be applied to the interpretation or enforcement of this
Settlement Agreement.

 

20.                               No Waiver.

 

No breach of any provision hereof can be waived unless in writing signed by the
party against whom such waiver is sought to be enforced.  Waiver of any one
breach of any provisions hereof shall not be deemed to be a waiver of any other
breach of the same or other provisions hereof.  This Settlement Agreement may be
amended only in writing by the parties-in-interest at the time of the
modification.  If any provision of this Settlement Agreement is held to be
invalid or unenforceable for any reason, the remaining provisions will continue
in full force without being impaired or invalidated in any way.  The Parties
agree to replace any invalid provision with a valid provision that most closely
approximates the intent and economic effect of the invalid provision.

 

21.                               Captions.

 

Paragraph titles or captions contained herein are inserted as a matter of
convenience and for reference, and in no way define, limit, extend or describe
the scope of this Settlement Agreement or any provision thereof.

 

22.                               No Admission.

 

The Parties agree and acknowledge that this Settlement Agreement is the result
of a compromise of doubtful and disputed claims and this Settlement Agreement
and the negotiations therefor shall never at any time for any purpose be
construed as an admission by any Party of any liability or responsibility to
another, or to be an admission or concession as to the merits of any claim
asserted by any Party.  Nothing herein shall in any way limit the use of this
Settlement Agreement as evidence in a proceeding to enforce any or all of the
terms hereof.

 

23.                               Representation by Counsel.

 

Each Party to this Settlement Agreement has been represented by counsel in
preparing and negotiating this Settlement Agreement.

 

24.                               Adequacy of Consideration.

 

Each Party hereto acknowledges the adequacy and sufficiency of the consideration
for this Settlement Agreement, including without limitation, the payment of the
termination fee pursuant to the Marketing Agreement or the USA LPA, the mutual
releases and the mutual covenants and promises contained herein, and each Party
waives any right to contest the

 

17

--------------------------------------------------------------------------------


 

enforcement or validity of this Settlement Agreement based on any claim or
defense of lack of consideration.

 

25.                               No Rescission.

 

Each Party agrees that this Settlement Agreement shall be binding and that each
Party waives, to the fullest extent permissible under law, any right to seek to
rescind this Settlement Agreement for any reason.

 

26.                               Conflicts.

 

In the event of a conflict or inconsistency between this Settlement Agreement
and any of the agreements referenced herein, this Settlement Agreement shall
control.

 

27.                               Venue.

 

Any lawsuit brought under, concerning or in connection with this Settlement
Agreement shall only be brought in the Circuit or Superior Court of Hamilton
County, Indiana, or the United States District Court for the Southern District
of Indiana, Indianapolis division, which courts shall have exclusive
jurisdiction with respect to any and all proceedings brought under, concerning
or in connection with this Settlement Agreement.  The Parties agree that
jurisdiction and venue in such courts is appropriate and irrevocably consent to
the exercise of personal jurisdiction by such courts with respect to such
matters.  The Parties further consent to service at their principal places of
business.

 

28.                               Further Assurances.

 

The Parties shall execute and deliver such further documents and shall take such
further actions as may be necessary and reasonably required to effect the
provisions of this Settlement Agreement.

 

29.                               Notices.

 

All notices, requests, approvals, consents and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given: (i) if delivered personally, then on the date received; (ii) if
delivered by facsimile, then on the date received, but if received after the
close of business on such day, then on the next business day; (iii) if delivered
by overnight courier, then on the next business day after deposit with the
courier service absent persuasive evidence of the failure of delivery thereof on
such date and then on the day of delivery indicated by such evidence; and (iv)
if sent by certified mail with postage prepaid and return of receipt requested,
then five (5) days after such mailing.  Any such notice shall be sent as
follows:

 

18

--------------------------------------------------------------------------------


 

 

if to Bank One Related Persons:

 

Bank One, National Association

 

 

900 Stewart Avenue

 

 

6th Floor

 

 

Garden City, NY 11530

 

 

Attn:

Jeffrey Levine

 

 

 

Senior Vice President

 

 

Tel:

516-745-4564

 

 

Fax:

516-745-4528

 

19

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Bank One, National Association
900 Stewart Avenue
6th Floor

 

 

Garden City, NY 11530

 

 

Attn:

Michael J. Getzler

 

 

 

Vice President & Assistant General Counsel

 

 

Tel:

516-745-3223

 

 

Fax:

516-745-4528

 

 

 

 

 

 

 

 

if to the EOG Related Persons:

 

Sallie Mae, Inc.
11100 USA Parkway

 

 

Fishers, IN 46038

 

 

Attn:

June McCormack

 

 

 

Executive Vice President, Servicing & Sales Marketing

 

 

Tel:

317-578-6818

 

 

Fax:

317-578-6501

 

 

 

 

 

 

with a copy (which shall not constitute notice) to:

 

If prior to after August 20, 2004:
Sallie Mae, Inc.
11600 Sallie Mae Drive

 

 

Reston, VA 20193

 

 

Attn:

Robert S. Lavet

 

 

 

Senior Vice President and Deputy General Counsel

 

 

Tel:

703-810-5016

 

 

Fax:

703-810-3023

 

 

 

 

 

 

with a copy (which shall not constitute notice) to:

 

If on or after August 20, 2004:
Sallie Mae, Inc.
12061 Bluemont Way

 

 

Reston, VA 20190

 

 

Attn:

Robert S. Lavet

 

 

 

Senior Vice President and Deputy General Counsel

 

 

Tel:

703-984-5016

 

 

Fax:

703-984-6587

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties through each of their duly authorized
representatives have hereto set their hands to be effective as of the 1st day of
July, 2004.

 

 

BANK ONE, NATIONAL ASSOCIATION

 

EDUCATION ONE GROUP, INC.

 

 

 

 

 

By:

 

/s/ Michael Getzler

 

By:

 

/s/ Mary Eure

 

 

 

 

 

 

Name:

Michael Getzler

 

Name:

Mary Eure

 

 

 

 

 

 

Title:

Vice President

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

BANC ONE EDUCATION FINANCE
CORP.

 

JPMORGAN CHASE & CO. (solely with respect to the provisions of Section 5, the
final sentence of Section 6.A, the final sentence of Section 7.G, and Section 11
hereof)

 

 

 

 

By:

 

/s/ Michael Getzler

 

 

 

 

 

 

 

 

Name:

Michael Getzler

 

 

 

 

 

 

 

 

 

 

 

 

Title:

Vice President

 

By:

 

/s/ Susan Webb

 

 

 

 

 

 

 

 

 

 

 

 

Name:

Susan Webb

 

 

 

 

 

 

 

 

 

 

 

 

Title:

EVP

 

 

 

21

--------------------------------------------------------------------------------


 

SALLIE MAE, INC.

 

SLM EDUCATION CREDIT FINANCE CORPORATION

 

 

 

 

 

 

 

By: Sallie Mae, Inc., Authorized Agent

 

 

 

 

 

By:

  /s/ Robert Lavet

 

By:

  /s/ Robert Lavet

 

 

 

 

 

 

 

Name:

 Robert Lavet

 

Name:

 Robert Lavet

 

 

 

 

 

 

 

Title:

  SVP & Deputy General Counsel

 

Title:

 SVP & Deputy General Counsel

 

 

 

 

 

 

 

 

 

 

 

SECONDARY MARKET SERVICES, LLC

 

J.P. MORGAN TRUST COMPANY, N.A.,

 

By: Sallie Mae, Inc., Authorized Agent

 

acting as trustee and agent for Secondary Market Services, LLC

 

 

 

 

 

By:

  /s/ Robert Lavet

 

By:

  /s/ James A. Alexander

 

 

 

 

 

 

 

 

Name:

 Robert Lavet

 

Name:

 James A. Alexander

 

 

 

 

 

 

 

 

Title:

 SVP & Deputy General Counsel

 

Title:

  Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

STUDENT LOAN MARKETING ASSOCIATION (solely with respect to the provisions of
Section 5 and Section 11 hereof)

 

SLM CORPORATION (solely with respect to the provisions of Section 5 and
Section 11 hereof)

 

 

 

 

 

By:

  /s/ Michael E. Sheehan

 

By:

  /s/ Robert Lavet

 

 

 

 

 

 

 

 

Name:

 Michael E. Sheehan

 

Name:

 Robert Lavet

 

 

 

 

 

 

 

 

Title:

  V.P.

 

Title:

  SVP & Deputy General Counsel

 

 

 

22

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Indiana University – Bloomington

 

001809-00

 

Indiana University – East

 

001811-00

 

Indiana University – Indianapolis (IUPUI)

 

001813-00

 

Indiana University – Kokomo

 

001814-00

 

Indiana University – Northwest

 

001815-00

 

Indiana University – South Bend

 

001816-00

 

Indiana University – Southeast

 

001817-00

 

 

23

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

1.               Bank One dedicated “toll free” numbers:

 

a)              800-487-4404  Call Center (General number for all clients;

b)             888-222-5919  (Bank One branches, internal Bank One departments
and priority school handling);

c)              888-487-4404  Call routing to specific sales rep for top tier
schools;

d)             877-968-7331  Direct Connect (special handling for top tier
schools); and

e)              877-210-5622  (University of Arizona only).

f)                877-663-1839  Clarian Health (Education One)

g)             877-663-1841  Bank One (Education One)

h)             The following numbers assigned to EOG, not in active use:

 

877-663-1842

877-663-1843

877-663-1844

877-663-1845

877-663-1846

877-663-1848

877-663-1849

877-663-1850

877-663-4810

877-663-4867

877-663-4868

877-663-4869

877-663-4870

877-663-4871

877-663-4872

877-663-4873

877-663-4874

877-663-8594

877-663-8595

877-663-8597

877-663-8598

877-663-8599

 

2.               All (i) Bank Data, (ii) Bank Customer Data, and (iii) Bank
Student Loan Customer Data contained in the Education Finance Information System
(EFIS), including, but not limited to EFISWork database on speogfi010, NSLDS
database on speogfi010, and TERI database on speogfi010:

 

a)              Bank Data, Bank Customer Data, and Bank Student Loan Customer
Data contained in EFIS back-up tapes or disks will age off through the normal
process by no later than December 31, 2004.

 

24

--------------------------------------------------------------------------------


 

(b)         Sallie Mae shall transmit the data set forth in Section 2(a) above
using FTP to Bank One on Tuesday, August 3, 2004 and Sallie Mae shall transmit
the data set forth in Section 2(a) above again using FTP to Bank One on
Wednesday, August 18, 2004.

 

3.               All (i) Bank Data, (ii) Bank Customer Data, and (iii) Bank
Student Loan Customer Data contained in SalesLogix software, including, but not
limited to, SLWork database on speogfi020:

 

a)              Bank Data, Bank Customer Data, and Bank Student Loan Customer
Data stored in SalesLogix will age off through the normal process by no later
than December 31, 2004.

 

b)             Sallie Mae shall transmit the data set forth in Section 3(a)
above using FTP to Bank One on Thursday, August 5, 2004 and Sallie Mae shall
transmit the data set forth in Section 3(a) above again using FTP to Bank One on
Monday, August 9, 2004

 

4.               To the extent owned by the Sallie Mae Parties, the
www.studentloannet.com web site, limited to:

 

a)              The web site content, source and object code, embedded images,
and PDFs which are limited to:

 

/Admin (directory on website) -

User for website marketing campaigns during timeframes driven by business.

 

/Applications (directory on website) -

Used to maintain: schools demographic info, custom forms, loan applications,
servicers details, lenders details, borrower benefits details, SalesStaff
Directory, Marketing orders by business, and collateral inventory.

 

/ApplyonLine (directory on website) -

 

Used for loan application process for students and parents to apply for:

 

1. Federal Stafford Loans with links to on-line application on studentloannet’s
web.

2. Parent (Plus) Loans with link to on-line application on studentloannet’s web.

3. Signature Education Loan Program - Links to Sallie Mae’s OpenNet website.

4. Education One Loan with link to www.teri.org for BankOne’s Education Loans.

5. MEDLOANS with link to AAMC’s web site to apply on line

6. MBALOANS with link to Sallie Mae’s OpenNet website.

7. LAWLOANS with link to Sallie Mae’s OpenNet website.

 

/FAA (directory on website) -

Used for Financial Aid Administrators to sign up for loan application process
for students and parents to apply for:

Counseling, free materials and training for students, custom forms and contact
information for Bank One reps.

 

25

--------------------------------------------------------------------------------


 

/PARENT (directory on website) -

Used for parent’s loan application on-line apply process:

 

/STUDENT (directory on website) -

Used for student’s loan application on-line apply process:

 

/Survey (director on website) -

Used for website marketing campaigns feedback.

 

b)             Customized school pages and associated links;

c)              Links to current on-line loan originations including (but not
limited to) Stafford, PLUS, Consolidation, Private, Graduate and Professional
Student Loans, student loan history; and

d)             the domain name.

 

5                 To the extent owned by the Sallie Mae Parties, the
www.educationone.com web site, limited to:

 

a)              The web site content, source and object code, embedded images,
and PDFs which are limited to:

 

/Admin (directory on website)  User for website marketing campaigns during
timeframes driven by business; and

 

b)             All associated links.

 

6.              All EOG Employees’ electronic files containing only Bank Data,
Bank Customer Data, and Bank Student Loan Customer Data that EOG Employees
copied onto CDs and delivered to Craig Anderson for safekeeping.  All EOG paper
files containing only Bank Data, Bank Customer Data, and Bank Student Loan
Customer Data.

 

7                 All of the following Marketing Materials, Bank One approved
templates, and other Bank One-related marketing collateral located at 8350 Craig
Street, Indianapolis, IN.

 

BubbleMan Radio – HS door prizes

Buttermints

Business Man Clock

CD Holders

Clip-on Radio w/Compass

FM Scan Radio w/Keylight

Golf Towels

Grocery List Pads

Lanterns – Doorprize 2003

Letter Opener/Notepad Holder

Magnets

 

26

--------------------------------------------------------------------------------


 

Paper Bags

Pencils – Multicolor

Pens – Blue Sheaffer

Pens – Six Multicolor

Pens – Multicolor – Blue, Silver, Burg., Spring Giveaway

Pen/Memo Sets – Regional 2003 Giveway

Pocket Highlighters

Post-It Notes w/Lines

Ruler/Calculator – Door prize

Thank-you notes

AMC Consolidation Brochures

Adult Continuing Education

Art Brochure

Bank One Folders - Blue new

Bar Study Apps - Standard

Bar Study Apps - Prem/Pref

BO Benefit Brochure

BO Benefit Brochure - FAA’s

Bookmarks

Cashback Flyer

Cashback Slicks

BI Credit Survival Brochures

Debt Management

Graduate/Professional Financial Planning Guide

Education One College #01-116

Education One Campus #02-295

Education One Product Chart

ELM Flyers

Entrance/Exit Forms

Fact Sheets & Repay Chart

FFELP Brochure

Glossary Terms/Responsibilities

Life 101 Magazine

Hotline Postcards

Interest Rate Poster

JUMP Brochures

JUMP Spanish Brochure

LAWLOAN Flyer – Standard

LAWLOAN Flyer - Preferred

LAWLOAN Flyer - Premier

LAWLOAN - Premier Brochures

LAWLOAN - Preferred Brochures

LAWLOAN - Standard Brochures

Life 101 Magazine

MBA LOAN Flyer – Standard

MBA LOAN Flyer - Premier

 

27

--------------------------------------------------------------------------------


 

MBA - Premier Brochures

MBA - Standard Brochures

Med Ex Slick

Medloans Cashback Slick

Medloans Flier

Multiloan Brochure #2733

Plus MPN Brochure

PLUS/PAS Brochure

PLUS/PAS Brochure - NON-SLMA

Power of Education Posters

Private Loan Counseling Slick

RED Zone Flyers

RED Zone Posters

Retail Package Sheet

Signature Applications - EDMC

Signature Brochures - Standard

Signature Brochures - Premier

Signature Brochures - Preferred

Signature Express Slick

StudentLoanNet.com website brochure

Tax Benefits for Higher Education Insert

Transfer Student Brochure

True Careers Buckslip - Campus

True Careers Buckslip – College

 

8.              The following equipment located at 8350 Craig Street,
Indianapolis, IN.:

 

eMac G4 700 (SN # YM309PVZNTA)

Power Mac G5 1.8 GHz (SN # YM337BNFNVR)

Power Mac G5 1.8 GHz (SN # YM337BNGNVR)

Apple Cinema Display 23” (SN # CY33608BLFA)

Apple Cinema Display 23” (SN # CY3360A7LFA)

Phaser 4400N (SN # LDT010133)

Phaser 790 (SN # VF6-003507)

Kanguru CD Duplicator (5 Disc) (SN # C213733)

Kanguru CD Duplicator (100 Disc) (SN # 6551-10336008)

HP Laserjet 4 (SN # JPFK001448)

Brother FAX MFC1970MC (SN # B07386553)

Laminator (SN # OJG5500)

G4 Mac (SN # XB025567)

Monitor/NCR SN # 1900412TA

G4 Mac SN #XB143032KSL

Monitor (Diamontrone) (SN # 906A06071)

Zip (SN # PSBL38EJ00)

Imation Floppy (SN # 0295292)

Scanner (SN # HAH0030021084)

 

28

--------------------------------------------------------------------------------


 

Snap Server (SN #FCC14BA322)

 

9.              The following software, to the extent owned by the Sallie Mae
Parties, used in connection with the computers listed in 8 above:

 

Extensis pxl SmartScale (2)

Adobe Creative Suite Premium (3)

Microsoft Office 2004 Standard (3)

Nova Dev. Art Explosion 750,000

Aladdin Systems StuffIt Deluxe (3)

Macromedia Flash MX Pro 2004 (2)

Quark Xpress 6 (3)

Suitcase X1 1 user (3)

Retrospect Desktop V6.0 (2)

Stock Photography CDs

Stock Art CDs (10)

Pantone Ultimate Survival Kit (3)

 

10.        Business telephones, all in one fax, printer, and scanner machines,
office furniture, and supplies in the possession of the EOG Employees remote
sales representatives.

 

11.        The following miscellaneous items:

 

Booths:      7 Tabletops (2 panel)
2 Full-size - 10 feet
2 – 20’ – used for national conferences – stored offsite @ Hamilton Exhibits
Indianapolis, IN

Canisters – Brass and Wicker baskets used for conferences mints and door prize
tickets

Tablecloths – 12 w/Bank One logo used on tables for state and regional
conferences

 

Excluded Property

 

1.                                       All automobiles used by EOG Employees;
and

2.                                       All furniture used by EOG Employees
located at 8350 Craig Street, Indianapolis, IN.

 

29

--------------------------------------------------------------------------------


 

SCHEDULE 3
[List of Great Lakes Schools]

 

School

 

Branch

 

School Name

 

ST

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

30

--------------------------------------------------------------------------------


 

SCHEDULE 4

[List of Marketing Agreements Relating to Education One Loans]

 

1.               Direct Marketing Services Agreement between Education One
Group, Inc. and LMD Marketing of Missouri, Inc., dated 3/01/2003;

 

2.               An Amendment dated 10/31/2003 to the Direct Marketing Services
Agreement between Education One Group, Inc. and LMD Marketing of Missouri, Inc.,
dated 3/01/2003;

 

3.               A Cost Proposal - Final between “Summit Marketing” and
Education One Group, Inc. dated 4/28/04 for the Direct Marketing Services
Agreement between Education One Group, Inc. and LMD Marketing of Missouri, Inc.
dated 3/01/2003, as amended.

 

4.               Private Student Loan Marketing Agreement between Education One
Group, Inc. and LendingTree, Inc., dated 11/20/2003;

 

5.               A letter agreement, to market Education One Loans to Target
Financial Services, between Education One Group, Inc., and Bank One, NA, dated
4/22/2004; and

 

6.               Contract for Publishing Services between The Nautilus
Publishing Company and Education One Group, Inc., dated 3/3/2004

 

31

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

[Education One Loan Marketing Plan]

 

32

--------------------------------------------------------------------------------


 

CONSUMER SALES/MARKETING PLAN 2004

 

Action Plan

 

Target
Date

 

Marketing
Budget

 

Impression
$

 

Sales
Volume

 

Ed One
Revenue

 

Direct Mail/Spring Campaign

 

March ‘04

 

$

[**]

 

[**]

 

$

[**]

 

$

[**]

 

Direct Mail/PLUS

 

March ‘04

 

$

[**]

 

[**]

 

$

[**]

 

$

[**]

 

Direct Mail – Parent Loan

 

April ‘04

 

$

[**]

 

[**]

 

$

[**]

 

$

[**]

 

Direct Mail/Summer Campaign

 

June-Sept

 

$

[**]

 

[**]

 

$

[**]

 

$

[**]

 

Direct Mail/Fall Campaign

 

Nov-Dec

 

$

[**]

 

[**]

 

$

[**]

 

$

[**]

 

Savings/DDA inserts

 

TBD

 

$

[**]

 

[**]

 

$

[**]

 

$

[**]

 

Affinity Marketing i.e. Target

 

2nd quarter

 

$

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

and any other supporting materials

 

 

 

 

 

 

 

 

 

 

 

 

33

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

[Form of Monthly Education One Loan Disbursement Report]

 

34

--------------------------------------------------------------------------------


 

Education One Consumer Loan - Origination Summary
Calendar Year to Date through June 30, 2004
($ in millions)

 

Month

 

Actual

 

Plan

 

% Variance
to Plan

 

Prior
Year

 

% Variance
to Prior Year

 

 

 

 

 

 

 

 

 

 

 

 

 

January

 

 

 

 

 

 

 

 

 

 

 

February

 

 

 

 

 

 

 

 

 

 

 

March

 

 

 

 

 

 

 

 

 

 

 

1st Quarter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

April

 

 

 

 

 

 

 

 

 

 

 

May

 

 

 

 

 

 

 

 

 

 

 

June

 

 

 

 

 

 

 

 

 

 

 

2nd Quarter

 

 

 

 

 

 

 

 

 

 

 

June YTD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

July

 

 

 

 

 

 

 

 

 

 

 

August

 

 

 

 

 

 

 

 

 

 

 

September

 

 

 

 

 

 

 

 

 

 

 

3rd Quarter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

October

 

 

 

 

 

 

 

 

 

 

 

November

 

 

 

 

 

 

 

 

 

 

 

December

 

 

 

 

 

 

 

 

 

 

 

4th Quarter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

35

--------------------------------------------------------------------------------


 

Education One Consumer Loan - Revenue Summary
Calendar Year to Date through June 30, 2004
($ in millions)

 

Month

 

Actual

 

Plan

 

% Variance
to Plan

 

Prior
Year

 

% Variance
to Prior Year

 

 

 

 

 

 

 

 

 

 

 

 

 

January

 

 

 

 

 

 

 

 

 

 

 

February

 

 

 

 

 

 

 

 

 

 

 

March

 

 

 

 

 

 

 

 

 

 

 

1st Quarter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

April

 

 

 

 

 

 

 

 

 

 

 

May

 

 

 

 

 

 

 

 

 

 

 

June

 

 

 

 

 

 

 

 

 

 

 

2nd Quarter

 

 

 

 

 

 

 

 

 

 

 

June YTD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

July

 

 

 

 

 

 

 

 

 

 

 

August

 

 

 

 

 

 

 

 

 

 

 

September

 

 

 

 

 

 

 

 

 

 

 

3rd Quarter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

October

 

 

 

 

 

 

 

 

 

 

 

November

 

 

 

 

 

 

 

 

 

 

 

December

 

 

 

 

 

 

 

 

 

 

 

4th Quarter

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

36

--------------------------------------------------------------------------------


 

SCHEDULE 7

[Insert Indiana Custom Deal Letter]

 

37

--------------------------------------------------------------------------------


 

SallieMae

P.O. Box 6180

Indianapolis, IN 46206

 

January 28, 2004

 

Jennifer Foutty

Purchasing Contract Manager

Indiana University Purchasing

400 East 7th Street, Room 416

Bloomington, IN 47405

 

Dear Jennifer,

 

Thank you for the opportunity to continue working with you and your staff to
deliver a comprehensive education financing solution for students of Indiana
University (see attached list of campuses).  Sallie Mae’s solution includes an
industry leading federal loan program along with a customized private loan
program.  This “Letter of Understanding” summarizes the products and services
that Sallie Mae will provide to Indiana University, its students and their
parents.  This Letter is considered an addendum to the Agreement between Indiana
University and Sallie Mae dated November 14, 2003 and all terms in that
Agreement remain in effect.  The terms in this letter are in effect for the
Academic Year 2004/2005 and will be renegotiated each academic year, renewable
through June 30, 2009.

 

Our main objectives will be to accomplish the following:

 

•                              Offer Indiana University students and their
parents a comprehensive education financing plan that includes:

 

•                              Industry leading federal loan programs;

 

•                              Private loan program with competitive rates and
fees; and

 

•                              Signature Opportunity Loan Program — private
loans for students ineligible for other programs, including international
students with proper INS documentation.

 

•                              Offer borrowers flexible repayment options and
money-saving borrower benefits.

 

Sallie Mae is committed to these goals and pledges the full support of its
professional staff in achieving these objectives.  We are confident that Sallie
Mae has the expertise, depth and resources and infrastructure to create and
implement an education-financing program that stands ahead of our competitors.

 

38

--------------------------------------------------------------------------------


 

Terms of the Indiana University Comprehensive Line Program

 

Sallie Mae will provide a loan program tailored to the needs of Indiana
University, its students and their parents.  Under the program, Sallie Mae
offers Indiana University students a comprehensive education financing solution,
including both federal and private education loans.  The Indiana
University/Sallie Mae arrangement will enable Indiana University to offer an
innovative private loan program and expand access to education programs.

 

Federal Family Education Loan Program

 

Bank One (811925), Chase (807807), Dollar Bank (822583), FNB Sioux Falls
(810457) Suntrust Bank (819873), Fifth Third Bank (803688), National City Bank
(831403) and Citizens Bank of New England (805204) will fund FFELP loans for
Indiana University students and their parents.  Sallie Mae has agreements to
purchase FFELP loans made by the above lenders and will provide loan origination
and life-of-loan servicing on such loans.

 

Indiana University has indicated that they plan to continue to use USA Funds as
its guarantor.  USA Funds is Sallie Mae’s preferred guarantor.  Sallie Mae
manages the guarantee, disbursement and customer service functions for USA
Funds.  By selecting a Sallie Mae lender and USA Funds as its guarantor, Indiana
University will have the benefit of true life-of-loan servicing from loan
guarantee through repayment.

 

Subsidized and Unsubsidized Federal Stafford Loan Program – Students who meet
all Title IV eligibility criteria can borrow for both undergraduate and graduate
education.

 

Federal PLUS Loan Program – Eligible parents may borrow for each dependent
undergraduate who is enrolled at least halftime.  Parents may finance up to the
full cost of attendance, less financial aid the student receives.  Parents can
apply for the loans via Sallie Mae’s Parent Answer® Service.

 

•                              Sallie Mae’s Parent Answer Service consists of a
group of well-trained financial aid and loan counselors dedicated to assisting
parents with college financing options.

 

•                              Parent Answer provides credit counseling for
parents who have credit issues that may keep them from being credit Approved for
a PLUS loan.  This counseling service is known as PLUS SuccessSM.  In many
cases, issues can be resolved quickly, and a parent can be credit approved for a
PLUS loan.

 

Private Loan Programs

 

Sallie Mae’s private loan programs are designed to provide students with
additional funding when federal loan programs do not meet the total cost of
education.  Sallie Mae sponsors the MBA LOANS® Program, the LAWLOANS® Program,
the MEDLOANS® Program, the Indiana University Custom Dental Loan Program and the
Signature Education Loan® Program.  Sallie Mae services these loans for the life
of the loans.  The private loan rates, fees and terms are those in effect for
Academic Year 2004/2005.  These loan programs are reviewed on an annual basis

 

39

--------------------------------------------------------------------------------


 

and are subject to change.  Sallie Mae will consult with Indiana University on
any material changes prior to their implementation.  This includes any changes
to the rates and fees.

 

MBA LOANS Program – Sponsored by the Graduate Management Admissions Council, MBA
LOANS is a combination of Stafford and private loans for students enrolled in a
graduate business program with private loan rates as low as [**].  Students
should apply for their Stafford Loan through MBA LOANS program before applying
for a private loan.  The MBA LOANS private loan is available to full-time and
part-time students enrolled in a graduate management program.  International
students are eligible to apply if they obtain an eligible co-borrower.  Students
that qualify will be entitled to the following custom rates and fees.

 

Custom MBA LOANS Private Loan Rates and Fees for AY 2004/2005 with a Co-borrower

 

Credit

 

Interest Rate

 

Disbursement Fee

 

Repayment Fee

 

Excellent

 

[**]

%

[**]

%

[**]

%

Good

 

[**]

%

[**]

%

[**]

%

Fair

 

[**]

%

[**]

%

[**]

%

 

Custom MBA LOANS Private Loan Rates and Fees for AY 2004/2005 with out a
Co-borrower

 

Credit

 

Interest Rate

 

Disbursement Fee

 

Repayment Fee

 

Excellent

 

[**]

%

[**]

%

[**]

%

Good

 

[**]

%

[**]

%

[**]

%

Fair

 

[**]

%

[**]

%

[**]

%

 

The minimum loan amount is $500.  The annual loan limit for the private loan is
the cost of education less financial aid.  The aggregate loan limit for the MBA
LOANS Program is $175,000.  There is no aggregate loan limit if the student
obtains a creditworthy U.S. co-borrower.

 

LAWLOANS® Program – With LAWLOANS, students can finance the entire cost of their
law school education by using Stafford loans, LAWLOANS private loan and Bar
Study Loan® (BSL) programs.  Students should apply for their Stafford Loan
through the LAWLOANS program before applying for the LAWLOANS private loan.  All
students pursuing law degrees at least halftime and enrolled in an American Bar
Association (ABA) accredited law school are eligible to apply for the LAWLOANS
private and Bar Student loans.  The LAWLOANS Program offers high approval rates
with interest rates as low as [**].  Students that qualify will be entitled to
the following custom rates and fees.

 

Custom LAWLOANS Private Loan Rates and Fees for AY 2004/2005 with a Co-borrower

 

Credit

 

Interest Rate

 

Disbursement Fee

 

Repayment Fee

 

Excellent

 

[**]

%

[**]

%

[**]

%

Good

 

[**]

%

[**]

%

[**]

%

Fair

 

[**]

%

[**]

%

[**]

%

 

40

--------------------------------------------------------------------------------


 

Custom LAWLOANS Private Loan Rates and Fees for AY 2004/2005 with out a
Co-borrower

 

Credit

 

Interest Rate

 

Disbursement Fee

 

Repayment Fee

 

Excellent

 

[**]

%

[**]

%

[**]

%

Good

 

[**]

%

[**]

%

[**]

%

Fair

 

[**]

%

[**]

%

[**]

%

 

The Bar Study Loan is available to assist students in paying expenses associated
with studying for the Bar exam.  The rates and fees are as follows:

 

 

 

Interim Interest
Rate

 

Repayment
Interest Rate

 

Disbursement
Fee

 

Repayment
Fee

 

With a co-borrower

 

[**]

%

[**]

%

 

 

[**]

%

Without a co-borrower

 

[**]

%

[**]

%

 

 

[**]

%

 

The minimum loan amount is $500.  The annual loan limit for the LAWLOANS private
loan is the cost of education less federal loans, grants, scholarships, and
other financial aid.  The aggregate loan limit for the LAWLOANS Program is
$150,000.  There is no aggregate loan limit if the student obtains a
creditworthy U.S. co-borrower.

 

The Indiana University Custom Dental Loan – Sponsored by Sallie Mae, the Indiana
University Custom Dental Loan is a combination of Stafford and private loans for
students enrolled in a dental program with private loan rates as low as [**]. 
Students should apply for their Stafford Loan before applying for a private
loan.  The Indiana University Custom Dental private loan is available to
students enrolled at least half time in a dental program.  International
students are eligible to apply if they obtain an eligible co-borrower.  Students
that qualify will be entitled to the following custom rates and fees.

 

Indiana University Custom Dental Loan Rates and Fees for AY 2004/2005 with a
Co-borrower

 

Credit

 

Interest Rate

 

Disbursement Fee

 

Repayment Fee

 

Excellent

 

[**]

%

[**]

%

[**]

%

Good

 

[**]

%

[**]

%

[**]

%

Fair

 

[**]

%

[**]

%

[**]

%

 

Indiana University Custom Dental Loan Rates and Fees for AY 2004/2005 with out a
Co-borrower

 

Credit

 

Interest Rate

 

Disbursement Fee

 

Repayment Fee

 

Excellent

 

[**]

%

[**]

%

[**]

%

Good

 

[**]

%

[**]

%

[**]

%

Fair

 

[**]

%

[**]

%

[**]

%

 

The minimum loan amount is $500.  The annual loan limit for the Indiana
University Custom Dental Loan is the cost of education less financial aid.  The
aggregate loan limit (all student loan

 

41

--------------------------------------------------------------------------------


 

debt, including federal and private) is $220,000.  There is no aggregate loan
limit if the student obtains a creditworthy U.S. co-borrower.

 

Students with an Indiana University Custom Dental Loan will have a 6 month grace
period.  They will also be given the opportunity to defer making payments for an
additional 18 months.

 

The Signature Student Loan is a credit-based privately insured loan designed to
provide additional funding after students have received all of their financial
aid including federal loans.  The Signature Student Loan is available to
undergraduate, graduate and health profession students enrolled at least
halftime and pursuing a degree.  The Signature Student Loan offers high approval
rates with interest rates as low as [**].  Foreign students and students with no
credit or an insufficient credit history must apply with a creditworthy
co-borrower.  Students that qualify will be entitled to the following custom
rates and fees.

 

Custom Signature Student Loan Rates and Fees for AY 2004/2005 with a Co-borrower

 

Credit

 

Interest Rate

 

Disbursement Fee

 

Repayment Fee

 

Excellent

 

[**]

%

[**]

%

[**]

%

Good

 

[**]

%

[**]

%

[**]

%

Fair

 

[**]

%

[**]

%

[**]

%

 

Custom Signature Student Loan Rates and Fees for AY 2004/2005 with out a
Co-borrower

 

Credit

 

Interest Rate

 

Disbursement Fee

 

Repayment Fee

 

Excellent

 

[**]

%

[**]

%

[**]

%

Good

 

[**]

%

[**]

%

[**]

%

Fair

 

[**]

%

[**]

%

[**]

%

 

Note:  students enrolled in a graduate business program can select between the
MBA LOANS private loan and the Signature Student Loan.  Students enrolled in a
graduate law program are not eligible for a Signature Student Loan, however,
these students have the opportunity to apply for a LAWLOANS private loan.

 

The minimum loan amount is $500.  The annual loan limit for the Signature
Student Loan is the cost of education less financial aid.  The aggregate loan
limit (all student loan debt, including federal and private) is $100,000 for
undergraduate students and $150,000 for graduate students.  There is no
aggregate loan limit if the student obtains a creditworthy U.S. co-borrower.

 

Opportunity Loan Program – As part of the comprehensive financing plan, Sallie
Mae’s lender partners will provide a limited number of loans to students who are
ineligible for other programs (i.e. the MBA LOANS Program, the LAWLOANS, Program
and the Indiana University Custom Dental Loan Program and the Signature Student
Loan Program).  The purpose of these loans is to provide the opportunity for
academically qualified students to pursue an education at Indiana University. 
Indiana University will have the authority to determine which students would be
approved under this program, including international students with proper INS
documentation. 

 

42

--------------------------------------------------------------------------------


 

The university will not be required to assume any risk for these loans. 
Students with previous student loan defaults are not eligible for an Opportunity
Loan.

 

Opportunity Loan Rates and Fees for AY 2004/2005

 

Interest Rate

 

Disbursement Fee

 

Repayment Fee

 

[**]

%

[**]

%

[**]

%

 

Sallie Mae will work with Indiana University to approve up to $[**] in
Opportunity Loans annually beginning with AY 2004/2005 (July 1, 2004 through
June 30, 2005).

 

In determining which applicants will receive Opportunity Loans, Indiana
University will not discriminate against an applicant on the basis of race,
color, religion, national origin, sex, sexual orientation, martial status or age
(provided that the applicant has the capacity to enter into a binding contract),
the fact that all or part of the applicant’s income derives from any public
assistance program, or the fact that the applicant has in good faith exercised
any right under the federal Consumer Credit Protection Act or any state law upon
which an exemption to the Act has been granted by the Federal Reserve Board.

 

Terms for the MBA LOANS private loan, the LAWLOANS private loan and Bar Study
Loan, the Indiana University Custom Dental Loan, the Signature Student Loan and
the Opportunity Loan:

 

•                              Combined billing for Stafford and private loans. 
Students will receive one monthly billing statement combing their Stafford and
private loans serviced by Sallie Mae.

•                              There is no minimum income and no debt-to-income
ratio requirement for student borrowers.

•                              Foreign students and students with no credit or
an insufficient credit history are required to apply with a creditworthy U.S.
co-borrower.

•                              Co-borrower release option:  after 24 on-time
payments of principal and interest customers may request a co-borrower release. 
Customers must meet applicable credit requirements at that time.  (N/A for
Opportunity Loans)

•                              Interest rates and fees are effective with first
disbursements on or after June 1, 2004.

•                              Disbursement fees are capitalized (added to the
loan balance) allowing students to receive the full amount of the loan
requested.

•                              Interest rates are variable.

•                              In-school deferment:  Students are not required
to make payments while they remain enrolled in school at least halftime.

•                              Six-month grace period for MBA LOANS private
loans, Indiana University Custom Dental Loans, Signature Student Loan and
Opportunity Loans

•                              Students with an Indiana University Custom Dental
Loan will have a 6 month grace period.  They will also be given the opportunity
to defer making payments for an additional 18 months.

•                              Nine-month grace period for LAWLOANS private
loans and Bar Study Loans.

 

43

--------------------------------------------------------------------------------


 

•                              Affordable 15-year repayment term.  Borrowers
with large balances can select repayment terms of up to 25 years.

•                              $50 minimum monthly payment.

•                              Flexible repayment options include a graduated
repayment option and extended terms.

•                              Customer service and online account access
available at www.salliemae.com.

 

MEDLOANSSM Program – Sponsored by the Association of American Medical Colleges®
(AAMC), MEDLOANS is a combination of federal (Stafford and Consolidation) and
private loans available for osteopathic and allopathic medical students. 
Students should apply for their FFELP through the MEDLOANS program before
applying for the private loan.  Both the MEDLOANS federal and Alternative Loan
Program loans are funded by Bank One.  MEDLOANS Stafford customers are eligible
for the MEDLOANS Healthier ReturnsSM and MEDLOANS Stafford Cash Back benefits.

 

Rates and Fees for the MEDLOANS Alternative Loan Program Loan AY 2004/2005

 

Interim Interest
Rate

 

Repayment Interest
Rate*

 

Disbursement
Fee

 

Repayment
Fee

 

[**]

%

[**]

%

[**]

%

[**]

%

 

--------------------------------------------------------------------------------

*The Alternative Loan Program Repayment Rate will be [**]% if customers
participate in the Direct Repay and MEDLOANS Rewards programs (described in the
Borrower Benefits section later in this proposal).

 

The minimum loan amount is $500.  The maximum loan amount is cost of education
less other financial aid received.  The aggregate loan limit (all student loan
debt, including federal and private) is $220,000.

 

Terms and Conditions of the MEDLOANS Alternative Loan Program include:

 

•                              Repayment begins 3 years after graduation or 9
months after the borrower’s status drops to less than halftime.

•                              Standard repayment term is 20 years, with
alternative repayment terms available.

•                              Interest capitalization occurs once after
interrupted periods of grace and deferment.

 

The MEDEX Loan Program is available to students in their final year of medical
school.  The MEDEX loan helps them finance the expenses associated with securing
a residency position after medical school (i.e. travel to residency interviews
and relocation costs) which cannot be funded under federal student loan
programs.  Students can borrow up to $12,000 through this loan program.

 

44

--------------------------------------------------------------------------------


 

Rates and Fees for the MEDEX Loan AY 2004/2005

 

Interim Interest Rate

 

Repayment Interest Rate*

 

Disbursement Fee

 

Repayment Fee

 

[**]

%

[**]

%

[**]

%

[**]

%

 

--------------------------------------------------------------------------------

*The MEDEX Loan Repayment Rate will be [**]% if customers participate in the
MEDEX RewardsSM Programs (described in the Borrower Benefits section later in
this proposal).

 

Borrower Benefits

 

Sallie Mae leads the industry with benefits that reward customers for repaying
their loans on time, and made federal student loans more affordable.  These
benefits are available for loans originated, sold to and serviced by Sallie Mae
throughout repayment.

 

Stafford Loan Borrower Benefits:

 

Indiana University campuses will have the option of selecting one or both of the
following Stafford loan borrower benefit programs (Note:  these packages cannot
be combined).  Both packages will be offered to all eligible students.  However,
an individual student will select only one package for all of his/her Stafford
loans.  In making this decision, we encourage serial borrowers to remain with
their current Sallie Mae lender so that they do have to complete a new Master
Promissory Note.  The two options are outlined as Scenario I and Scenario II
below.

 

Scenario I – Indiana University Stafford Borrower Benefit Package (Loans funded
by Dollar Bank and FNB Sioux Falls):

 

•                              [**]% Loan Origination Fee for Stafford Loan
Borrowers – Indiana University borrowers, with loans disbursed on or after
July 1, 2004, through June 30, 2009 will have access to federal Stafford loans
with a [**] percent loan origination fee.  These loans will be funded by FNB
Sioux Falls and Dollar Bank.

 

•                              Indiana University [**] Percent Rewards –
Stafford borrowers funded FNB Sioux Falls or Dollar Bank who make their first 33
scheduled payments on-time get a [**] percentage point interest rate reduction
on each eligible loan as long as they continue to pay one time.  (Note: this
interest rate reduction cannot exceed the actual interest rate on the loan at
the time the benefit is earned.)

 

•                              Indiana University-Bloomington Stafford serial
loan borrowers whose loans were funded by FNB Sioux Falls for AY 2003/2004 will
have the opportunity to replace their existing Sallie Mae Cash Back borrower
benefit with the Indiana University [**] Percent Rewards Program, using their
existing Master Promissory Note on new serial loans.

 

•                              [**] Percent Guarantee Fee – Indiana University
students will have access to a [**] percent guarantee fee loan for AY 2004/2005.

 

45

--------------------------------------------------------------------------------


 

Scenario II – Indiana University Stafford Borrower Benefit Package (Loans funded
by Bank One, Chase, Fifth Third Bank, Suntrust Bank, National City Bank and
Citizens Bank of New England):

 

•                              Indiana University Payback for Stafford Borrowers
– Stafford borrower will receive a credit when Sallie Mae purchases the loans
(approximately 30 days after full disbursement) that is equal to [**]% of the
original principal balance of each eligible Stafford loan.  Borrowers are in
control of their savings by choosing to receive the benefit as either cash or a
loan account credit.

 

All Indiana University students will receive the benefit if they obtain a
Stafford loan first disbursed on or after July 1, 2004 that is funded by Bank
One, Chase, Fifth Third Bank, Citizens Bank of New England, National City Bank
or Suntrust Bank.  Borrowers will receive a check from Sallie Mae.  It will be
mailed to their address on record approximately 30 days after full
disbursement.  In the event that the check is not cashed or the check is
returned for an insufficient address, the credit will be applied to the
borrowers account.

 

Borrowers will also be encouraged to enroll in Manage Your Loans and agree to
receive account information via e-mail.

 

•                              Indiana University [**] Percent Rewards –
Stafford borrowers funded by Bank One, Chase, Fifth Third Bank, Citizens Bank of
New England, National City Bank or Suntrust Bank who make their first 33
scheduled payments on-time get a [**] percentage point interest rate reduction
on each eligible loan as long as they continue to pay one time.  (Note: this
interest rate reduction cannot exceed the actual interest rate on the loan at
the time the benefit is earned.)

 

•                              [**] Percent Guarantee Fee – Indiana University
students will have access to a [**] percent guarantee fee loan for AY 2004/2005.

 

MEDLOANS Stafford Loan Borrower Benefits

 

•                              The MEDLOANS Stafford Cash Back Program offers
MEDLOANS Stafford borrowers choice, convenience and substantial savings.  With
this benefit, borrowers receive a [**]% credit based on the eligible loan’s
original principal amount.  Borrowers are in control of their savings by
choosing to receive the benefit as either cash or a loan account credit.  To
qualify:

 

•                              A MEDLOANS Stafford loan must have been first
disbursed with Bank One and be owned and serviced by Sallie Mae throughout
repayments.

•                              The customer must enroll in Manage Your Loans and
sign up to receive account information by e-mail.

•                              The borrower must make his/her initial 33
scheduled payments on time.

 

This benefit is in addition to the MEDLOANS Healthier Returns benefit.

 

46

--------------------------------------------------------------------------------


 

•                              MEDLOANS Healthier Returns – MEDLOANS Stafford
borrowers can earn a [**]% credit towards their loan balance when they graduate,
activate Manage Your Loans to view their account online and agree to receive
their account information at a valid e-mail address.  The credit will be
calculated based on the borrower’s original principal balance of each eligible
loan and may be applied to the borrower’s account as early as graduation if all
criteria have been met.

 

•                              [**] Percent Guarantee Fee – Indiana University
students will have access to a [**] percent guarantee fee loan for AY 2004/2005.

 

PLUS Loan Borrower Benefits:

 

PLUS loan borrowers funded by Bank One, Chase, Fifth Third Bank, Citizens Bank
of New England, Suntrust Bank, FNB Sioux Falls, National City Bank or Dollar
Bank will have access to the following PLUS loan borrower benefit programs:

 

•                              Indiana University PLUS PaybackSM – PLUS
borrowers funded by Bank One, Chase, Fifth Third Bank, Citizens Bank of New
England, Suntrust Bank, FNB Sioux Falls, National City Bank or Dollar Bank will
receive a credit equal to [**]% of the original principal balance on eligible
PLUS loans after making their first scheduled monthly payment on time.  In order
to qualify for Indiana University PLUS Payback, borrowers must also enroll in
Manage Your Loans and sign up to receive account information via email.

 

•                              Direct Repay – PLUS loan borrowers who authorize
the automatic debit of funds from their checking or savings accounts to cover
their monthly education loan payments will receive a [**] percentage point
interest rate reduction on eligible loans for as long as they make on time
payments through the plan.

 

•                              [**] Percent Guarantee Fee – Indiana University
parents will have access to a [**] percent guarantee fee loan for AY 2004/2005.

 

MEDLOANS Private Loan Borrower Benefits:

 

•                              MEDLOANS RewardsSM Program – MEDLOANS Alternative
Loan Program private loan borrowers are eligible for an immediate [**]
percentage point interest rate reduction.  Borrowers will retain this benefit as
long as they continue to pay on time.

 

•                              MEDEX RewardsSM Program – MEDEX private loan
borrowers are eligible for an immediate [**] percentage point interest rate
reduction.  Borrowers will retain this benefit as long as they continue to pay
on time.

 

•                              Direct Repay – MEDLOANS Alternative Loan Program
and MEDEX borrowers who authorize the automatic debit of funds from their
checking or savings account to cover their

 

47

--------------------------------------------------------------------------------


 

monthly education loan payments will receive a [**] percentage point interest
rate reduction on eligible loans for as long as they make on time payments
through the plan.

 

Combined Billing

 

Borrowers with FFELP and private loans owned and serviced by Sallie Mae have the
benefit of receiving one monthly billing statement combining the loans.

 

Repayment Options

 

Combined Billing – FFELP and private loan customers whose loans are owned and
serviced by Sallie Mae have the benefit of receiving one monthly billing
statement combining the loans.

 

Net.RepaySM is an online student loan bill presentment and payment service. 
With this system, customers receive an e-mail reminder when their monthly bill
is available for viewing.  After viewing, clicking on the “Pay” button will
automatically debit the user’s specified bank account on the next business day.

 

The Standard Repayment option provides Stafford, PLUS and private loan customers
with the lowest total loan cost.  This option requires payments of principal and
interest due each month.

 

Sallie Mae also offers several graduated and reduced payment options to make
payments more affordable.  Eligibility for a graduated repayment plan is
dependent on loan type, interest rate and repayment time remaining.

 

The Grad ChoiceSM option is a graduated repayment plan that allows customers to
make reduced payments for two, three or four years that may be as low as
interest only with standard payments of principal and interest for the remaining
repayment term.  Payments under a Grad Choice option in some cases can be more
than 60% lower during the reduced payment period than payments made under the
Standard Repayment option.  This repayment option is available to Stafford and
PLUS loan customers.

 

The Select StepSM option is a graduated repayment plan that allows customers to
make interest-only payments for up to four years followed by standard payments
of principal and interest for the remaining repayment term.  This repayment
option is available to Stafford, PLUS and private loan customers.

 

The FLEX REPAYSM option – offered exclusively by Sallie Mae – makes payments
more affordable for Stafford and PLUS customers by extending student loan
repayment while minimizing total loan costs as compared with loan
consolidation.  With Flex Repay, eligible customers can get lower payments for
up to four years.  If payment relief is still needed, principal and interest
payments can gradually be increased for up to five years through reduced payment
forbearance.  Standard principal and interest payments follow for the remaining
repayment term.  The Flex Repay option is an affordable alternative to loan
consolidation.

 

48

--------------------------------------------------------------------------------


 

The Income-Sensitive Repayment option offers payments that are based on a
percentage of the borrower’s monthly gross income.  (The minimum payment amount
must cover the monthly interest accrual.)  The borrower must reapply every year
and payments are adjusted annually to reflect any changes in the borrower’s
income.  This program is open to Stafford, PLUS and consolidation loan
customers.

 

Extended Repayment Option – Certain customers with greater than $30,000 in
outstanding FFELP debt may be eligible for a 25-year repayment term and the
choice of either a standard or graduated payment plan.

 

Signature Student Loan, MBA LOANS private loan, Indiana University Custom Dental
Loan, LAWLOANS private loan and Bar Study Loan customers with private loan debt
in excess of $20,000 may be eligible to extend their repayment term up to
20-years.  Customers with even higher balances may be able to extend their term
up to a 25-years.

 

Loan Consolidation

 

Sallie Mae customers and non-Sallie Mae customers who have FFELP loans with more
than one holder have the ability to consolidate with Sallie Mae.  Sallie Mae
offers several loan consolidation options:

 

•                              The SMART LOAN Consolidation Account is a
practical, education debt-management option that enables customers to
consolidate all of their federal loan debt (Stafford, PLUS and Perkins).  This
program enables customers to reduce their initial monthly payments by as much as
50 percent.  As the nation’s largest FFELP consolidation lender, Sallie Mae
provides customers with expert consolidation counseling via a toll-free
telephone number, and an array of web-based services, including an online
application and electronic signature.

 

•                              The MEDLOANS Consolidation Loan is a federal
consolidation loan program offered by Sallie Mae in cooperation with the
Association of American Medical Colleges (AAMC).  The MEDLOANS Consolidation
Loan is a practical debt management tool that offers all the benefits of a
federal loan consolidation and more!  Designed exclusively for customers who
have attended schools of allopathic or osteopathic medicine, the MEDLOANS
Consolidation Loan program provides special borrower benefits that can
potentially save thousands of dollars in interest expenses.  MEDLOANS also
offers consolidation counseling services tailored to meet the needs of today’s
medical students and residents as well as practicing physicians.

 

•                              SMART Advantage Account – allows Sallie Mae
Stafford and PLUS borrowers to place their Sallie Mae loans into a
non-consolidated account and consolidate only the loans that Sallie Mae does not
currently own (i.e., direct loans).  Borrowers receive payment relief needed
through a longer repayment term and maintain eligibility for Sallie Mae’s
borrower benefits, which will reduce the total cost of their loan indebtedness.

 

49

--------------------------------------------------------------------------------


 

Sallie Mae can work with Indiana University to endorse and promote loan
consolidation programs to students with outstanding direct loans or FFELP loans
with other lenders to ensure that customers are aware of their consolidation
options.  Sallie Mae believes that the following services will allow Indiana
University to personalize the relationship with their students.  These services
can include:

 

•                              Onsite exit counselling.  Sallie Mae can lead
in-depth sessions designed to meet the needs of your students.  Handouts can be
tailored to include consolidation examples based on typical student debt
profiles for your programs.

 

•                              Training sessions for your financial aid staff. 
These sessions are designed to help FAAs understand the consolidation
application process and counsel students about debt management.

 

•                              Loan consolidation materials.  These materials
range from pocketsize consolidation information cards to comprehensive
consolidation packets that include an informative, 12-page booklet and a SMART
LOAN application.

 

•                              Personalized communications to students.  Sallie
Mae can help your staff draft letters alerting students to specific
consolidation opportunities, such as a pending rate change, or prepare and mail
letters to those students who are Sallie Mae customers.  These communications
can be targeted to students who are preparing to graduate, to students who have
graduated or to students who are already in repayment.

 

Customers who consolidate through Sallie Mae will have access to the following
loan consolidation borrower benefit programs.  These programs offer substantial
savings through interest rate discounts awarded for on-time payments.

 

•                              Direct Repay – SMART LOANS Consolidation Account
borrowers will receive a ¼ percentage point interest rate reduction on eligible
loans if they authorize the automatic debit of funds to cover their monthly loan
payments.

 

•                              SMART LOAN® Consolidation Account Benefit –
Customers who have an initial federal consolidation loan balance of at least
$10,000 can earn a 1-percentage point interest rate reduction after they make
their first 36 scheduled monthly payments on time.  The interest rate reduction
continues as long as on time payments are made.

 

•                              MEDLOANS Consolidation Rewards – a 1 percentage
point interest rate reduction is available on MEDLOANS Consolidation Loans made
on or after January 15, 2003.  To qualify, MEDLOANS Consolidation customers must
make their initial 48 scheduled monthly payments on time.  The interest rate
reduction continues as long as on time payments are made.

 

Note:  Benefits are not applicable to the portion of MEDLOANS Consolidation
Loans that are made up of HEAL loans.

 

50

--------------------------------------------------------------------------------


 

•                              MEDLOANS Consolidation Cash Back – is an
incentive program that rewards MEDLOANS Consolidation Loan customers for
consistently making their payments on time and taking advantage of Sallie Mae’s
web-based account services.  With this benefit, customers choose to receive a 1%
credit or cash back based on the original principal amount of their MEDLOANS
Consolidation Loans.  To qualify:

 

•                              A MEDLOANS Consolidation Loan must have its first
disbursement on or after January 15, 2003.

•                              The customers must enroll in Manage Your Loans
and sign up to receive account information by e-mail.

•                              The customer may make his/her initial 33
scheduled payments on time.

 

Customers must satisfy the above requirements as of the due date of their
initial 33rd scheduled payment.

 

Web-based Technologies

 

Sallie Mae will proactively incorporate Web-based and state-of-the-art
technology to create more efficient loan delivery products to meet the unique
needs of your school and its students.  During all phases of the transition from
your FAMS to PeopleSoft, Sallie Mae’s technical and support staff will be
available to work with Indiana University to ensure a smooth transition. 
Dedicated onsite resources will be made available as required.

 

•                              OpenNet 2.0 is Sallie Mae’s user-friendly loan
delivery system that gives you and your staff control and visibility over your
entire student loan process – from start to finish.  This completely online loan
process helps speed the delivery of funds to your campus, gives your parents /
students the peace of mind that their funding is secure and reduces the amount
of time your staff spends on purely administrative tasks.  Implementing OpenNet
2.0 requires minimal involvement from your staff.

 

OpenNet 2.0’s “PIN-less” electronic signature process expedites the delivery of
loan funds by eliminating mail transit time for loan applications, simplifies
the application process by reducing paper, and provides unprecedented
convenience to parents and students.

 

•                              Internet Account Access – Indiana University
staff and borrowers will have 24-hour access to Sallie Mae-serviced accounts
through www.salliemae.com.  School Self Service provides your financial aid
staff with access to financial aid forms, online reports and password-protected
student loan account information.  Our Manage Your Loan service allows borrowers
to track account information, make loan payments online, change payment plans,
postpone payments, update personal profiles and send secure emails to Sallie
Mae.

 

Other Services for Borrowers

 

Sallie Mae uses technologies that increase student satisfaction in all facets of
their interaction with Indiana University.  For example, our Web-based systems
allow students to complete the

 

51

--------------------------------------------------------------------------------


 

loan process and update loan information 24 hours a day, 7 days a week.  This
process may be initiated by students or by the University.  In addition to loan
delivery solutions, Sallie Mae offers other services including:

 

•                              Online correspondence for all federally-required
notices;

•                              The ability to make their payments on-line with a
monthly e-mail reminding them of their payment;

•                              Ability to view and update loan data instantly;

•                              Ability to request a deferment or forbearance
online, over the telephone, or via fax; and

•                              Access to TrueCareersSM, a free and confidential
career web site search tool.

 

Marketing of Sallie Mae Products and Services

 

Sallie Mae will work with Indiana University to develop and print web based
materials that effectively promote the Sallie Mae products and services
offered.  This will include materials that encourage students to sign up for
Manage Your Loans.

 

Indiana University, in counseling its students, will remind them of the benefits
of selecting one lender for all of their funding needs.

 

52

--------------------------------------------------------------------------------


 

Summary

 

Sallie Mae is confident that through this comprehensive solution you will be
able to offer financing to students and families on highly competitive terms,
achieve a maximum loan approval rate and minimize potential liability.

 

Sallie Mae welcomes the opportunity to continue working with Indiana University
on this loan program.  Please let us know if you have any questions or
concerns.  If the terms of this Letter of Understanding meet with your
expectations, please sign and return this document to the address listed below. 
Sallie Mae and representatives from Indiana University will meet on an annual
basis to discuss the mutual expectations of this comprehensive loan program.

 

 

Sincerely,

 

 

 

/s/ Dennis K. Wentworth

 

 

 

 

Dennis K. Wentworth

 

President and Region Head

 

Central Region HigherEd Sales

 

(317) 595-1339

 

dennis.wentworth@slma.com

 

53

--------------------------------------------------------------------------------


 

This letter sets forth the entire understanding of the parties relating to the
subject matter hereof.  Notwithstanding the preceding sentence, the parties
acknowledge that certain services described herein may require separate written
agreements between Indiana University and Sallie Mae.  The contents of this
letter are confidential and contain information that is proprietary to Sallie
Mae.  Indiana University agrees that this letter and its contents shall be
maintained in confidence and may only be disclosed to those employees of Indiana
University who have a need to know this information for the purpose of
performing their job.  Nothing in this Section with respect to confidential and
proprietary information is intended to be inconsistent with Customer’s
obligations under the Indiano Open Records Act, Indiana Code Section I.C.
5-14-et seq.

 

 

Agreed and Accepted:

 

 

/s/ Jennifer Foutty

 

1-28-04

 

Authorized Indiana University Representative

 

Date

 

 

 

Please return signed letter to:

 

Dennis K. Wentworth

President and Region Head

Central Region HigherEd Sales

Sallie Mae, Inc.

P.O. Box 6180

Indianapolis, IN 46206

 

 

For purposes of this letter, “Sallie Mae,” means SLM Corporation and its
affiliates.  SLM Corporation and its subsidiaries, other than the Student Loan
Marketing Association, are not sponsored by or agencies of the United States.

 

54

--------------------------------------------------------------------------------


 

Indiana University Schools

 

School Name

 

Location

 

School Code

Indiana University

 

Bloomington

 

001809-00

Indiana University

 

Richmond

 

001811-00

IUPUI

 

Indianapolis

 

001813-00

Indiana University

 

Kokomo

 

001814-00

Indiana University

 

Northwest (Gary)

 

001815-00

Indiana University

 

South Bend

 

001816-00

Indiana University

 

Southeast (New Albany)

 

001817-00

 

55

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

BILL OF SALE AND ASSIGNMENT OF INTERESTS IN ASSETS

 

This Bill of Sale and Assignment of Interests in Assets (the “Bill of Sale”) is
executed effective as of the            day of
                                         , 2004 (“Effective Date”) by and
between Education One Group, Inc. (“Seller”), an Indiana corporation, and Bank
One, National Association (“Purchaser”), a national banking association.

 

WITNESSETH:

 

WHEREAS, Purchaser and Seller, among others, are parties to that certain
Settlement Agreement and Release (“Settlement Agreement”) dated as of July 30,
2004; and

 

WHEREAS, the parties hereto desire to execute a document to record and evidence
the transfer and sale of those assets identified in the Settlement Agreement
that are being sold and transferred by Seller to Purchaser.

 

NOW, THEREFORE, pursuant to section 4 of the Settlement Agreement and in
consideration of [**] Dollars ($[**]), the foregoing premises, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller hereby sells, assigns and transfers to Purchaser, and
Purchaser hereby purchases from Seller, as of the Effective Date, any and all of
the Seller’s interest in and to the Transferred Property set forth in Exhibit A
hereto.

 

The Seller herby represents and warrants to the Purchaser as of the Effective
Date, to the extent owned, leased, or licensed by Seller and subject to any
restrictions on assignment and other legal limitations contained within any such
license or lease agreement, that:

 

(a)                                There are no existing options, commitments or
rights with, of or to any person to acquire any of the Transferred Property or
any interest therein.

 

(b)                               The Seller has good, valid and marketable
title in and to all of the Transferred Property, free and clear of all
mortgages, liens, pledges, and security interests, of any nature whatsoever.

 

(c)                                To the extent that the Seller’s rights with
respect to any of the Transferred Property may not be assigned without the
consent of a third party (a “Required Consent”) or notice to a third party (a
“Required Notice”), then: (a) Seller and Purchaser shall work together to give
any Required Notices in connection with the transfer of such property to
Purchaser; and (b) Seller and Purchaser shall work together to use commercially
reasonable efforts to obtain any such Required Consents. Seller and Purchaser
will provide each other with documentation of any Required Notice, and request
for and/or receipt of any Required Notice. Failure to obtain any such Required
Consent shall not constitute an agreement on the part of Seller and Purchaser to
breach the agreement with such third party that required such Required Consent. 
Purchaser agrees to cooperate with

 

56

--------------------------------------------------------------------------------


 

Seller in obtaining such Required Consents. In the event that, despite the
parties’ commercially reasonable efforts to do so a Required Consent is not
obtained, then Purchaser shall negotiate in good faith with the third party from
which such Required Consent is required to obtain the right to use the
Transferred Property in question. In the event such efforts of Purchaser are
unsuccessful, Purchaser shall either (a) return such item of Transferred
Property to Seller; or (b) agree, with Seller’s consent, which will not
unreasonably be withheld, to assume the risk associated with the transfer of
such item of Transferred Property and agree to hold Seller harmless from same.

 

(d)                                 The Transferred Property sold pursuant to
this Bill of Sale is SOLD WITHOUT ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND
EXCEPT AS SET FORTH HEREIN.  SELLER HEREBY EXPRESSLY DISCLAIMS ALL OTHER
REPRESENTATIONS AND WARRANTIES INCLUDING WITHOUT LIMITATION THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in the Settlement Agreement.

 

IN WITNESS WHEREOF, each of the undersigned, by its respective duly authorized
officer has set his hand effective as of the day and year first noted above.

 

 

EDUCATION ONE GROUP, INC.

 

(“Seller”)

 

 

 

 

 

By:

 

 

 

 

 

 

Printed:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

BANK ONE, NATIONAL ASSOCIATION

 

(“Purchaser”)

 

 

 

 

 

By:

 

 

 

 

 

Printed:

 

 

 

 

 

Title:

 

 

57

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[See Schedule 2 to the Settlement Agreement and Release]

 

58

--------------------------------------------------------------------------------